 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndependent Association of Steel Fabricators, Inc.;Achilles Construction Co., Inc.; Greenpoint Orna-mental and Structural Iron Works, Inc.; HeuserIron Works, Inc.; Ikenson Iron Works, Inc.; KunoSteel Products Corp.; Long Island Steel ProductsCo., Inc.; Master Iron Craft Corp.; Melto MetalProducts Co., Inc.; Mohawk Steel Fabricators,Inc.; The Peele Company; Roman Iron Works,Inc.; Spigner and Sons Structural Steel Co., Inc.;S. Cervenka and Sons, Inc. and Paxton MetalcraftCorp., Division of Apex Industries, Inc.; KoenigIron Works, Inc.; Trojan Steel Corp.; G. Zaffinoand Sons, Inc.; Roma Iron Works, Inc. andGreenpoint Ornamental and Structural IronWorks, Inc. and Roma Iron Works, Inc. andShopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and OrnamentalIron Workers, AFL-CIO, and Steel, Metals,Alloys and Hardware Fabricators and Warehouse-men, Local 810, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Party to theContractShopmen's Local Union No. 455, International Asso-ciation of Bridge, Structural and Ornamental IronWorkers, AFLCIO and Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local810, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Hel-pers of America. Cases 29-CA-4853, 29-CA-4922, 29-CA-4772, 29-CA-4921, and 29-CB-2461August 11, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn March 14, 1977, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthese consolidated proceedings. Thereafter, Respon-dents filed exceptions with supporting briefs and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.231 NLRB No. 31ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents Independent Associ-ation of Steel Fabricators, Inc., New York, NewYork, and its Employer-Members (listed in thecaption hereof), their officers, agents, successors, andassigns, and Respondent Shopmen's Local UnionNo. 455, International Association of Bridge, Struc-tural and Ornamental Iron Workers, AFL-CIO, NewYork, New York, its officers, agents, and representa-tives, shall take the action set forth in the saidrecommended Order.] Respondents have excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge, in crediting Local 455 President Colavitoover Association President Spigner with regard to a private conversation inAugust 1975, noted that a statement made by Spigner concerning "TheTeamsters" was "probably referring to Local 810," whereas the recordreflects that, at least in this context, Spigne. was referring to TeamstersLocal 819. We nevertheless find that the Administrative Law Judge'screditing of Colavito is supported by other substantial evidence in therecord.2 In adopting the Decision of the Administrative Law Judge, we do notrely on his statement in sec. Ill, J, par. 8. that the withdrawal ofauthorization to bargain by the 17 Employers constituted a violation of Sec.8(aX5) of the Act. Although the Administrative Law Judge correctly notedthat the withdrawal was untimely, this would not, in and of itself, be aviolation of Sec. 8(a)(). Rather, the untimely withdrawal followed by theUnion's demand that bargaining continue in the multiemployer unit and theEmployers' subsequent refusal combined to form the basis for an 8(aX5)refusal to bargain.Furthermore, we do not rely on the intimation of the Administrative LawJudge in sec. Ill, J, par. 5, that the unfair labor practices of the Associationand its Employer-Members contributed to a finding of an untimely orineffective withdrawal from the multiemployer unit, inasmuch as we wouldfind the withdrawal to be untimely and ineffective even absent any unfairlabor practices.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thiscase was heard at Brooklyn, New York, on various daysbetween June 7 and July 11, 1975, upon a consolidatedamended complaint based upon four separate charges andamendments thereto filed by Shopmen's Local Union No.455, International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, here called Local455, and upon a complaint against Local 455, based upon acharge filed by Local 810, International Brotherhood of264 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called Local 810.1The consolidated amended complaint in the four casesagainst the named Employers and the IndependentAssociation of Steel Fabricators, Inc., herein called theAssociation, alleges interference, restraint, and coercion inviolation of Section 8(aX ) of the Act; unlawful assistanceto Local 810 in violation of Section 8(a)(2) of the Act;discriminatory discharge and refusal to reinstate strikingemployee members of Local 455 upon their unconditionaloffer to return to work, in violation of Section 8(aX3) of theAct; and refusing to bargain with Local 455 by untimelywithdrawal from the Association and other actions inviolation of Section 8(a)(5) of the Act.The complaint against Local 455 (Case 29-CB-2461)alleges threats of violence and destruction of property inviolation of Section 8(b)(lXA) of the Act.The respective answers of all Respondents in all the casesdenied the commission of unfair labor practices, whileadmitting other matters such as jurisdiction of the Boardover Respondents and subject matter.Upon the entire record,2and upon consideration of thebriefs and arguments of the parties, and upon myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1. THE BUSINESSES OF RESPONDENT EMPLOYERSThe Association, which at all times material herein hasmaintained an office and place of business in Brooklyn,New York, performs, and has performed, among otherthings, the function of negotiating and executing collective-bargaining agreements with Local 455, on behalf of itsmembers who are the named individual RespondentEmployers and other employers engaged in like or similarbusinesses.Each of the individually named Respondent Employers,all members of the Association, are corporations maintain-ing offices and facilities in the city of New York and itsenvirons, State of New York, and each is engaged in somebranch of the business of manufacturing, selling, distrib-uting, and installing various products made of iron, steel,and other metals and related products. During the yearimmediately preceding the issuance of the consolidatedamended complaint herein, the employer-members of theAssociation derived gross revenues in excess of $500,000and purchased and caused to be transported to their placesof business iron, steel, metal products, and other goods andmaterials of a value in excess of $50,000 of which goodsand materials, items of a value in excess of $50,000, weretransported and delivered to their places of businessdirectly from States other than the State of New York.I The charge in Case 29-CA-4921 was filed as Case 2-CA-1404 onDecember 18, 1975, and the complaint in that case was issued January 28,1976. The charge in Case 29-CA-4772 was filed December 18, 1975, and thecomplaint in that case was issued February 9, 1976. The original charge inCase 29-CA-4853 was filed February 6, 1976, and the first amended chargein that case was filed March 1, 1976. The original charge in Case 29-CA-4922 was filed as Case 2-CA-14106 on February 9, 1976, and the firstamended charge in that case was filed March I, 1976. On April 27, 1976, aconsolidated amended complaint in all of the foregoing numbered cases was0Additionally, other enterprises located in the State of NewYork, each of which other enterprises had received saidgoods and materials in interstate commerce directly fromStates in the United States other than the states in whichthey were located also sold items and shipped the same toRespondent Employers of a value in excess of $50,000.Accordingly, it is admitted, and I find and conclude, thatRespondent Association and Respondent Employers here-in, and each of them, are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDIt is admitted, and I find, that Local 455 and Local 810are each labor organizations within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Background and IssuesAs above noted, Respondent Employers are engaged inthe various branches of the iron and steel construction andfabrication business. They are scattered over various partsof the city of New York and virtually all of its boroughsand also in the counties of Nassau and Suffolk on LongIsland and north of New York City in Rockland andWestchester Counties. Respondent Employers' employeeshave been represented for various lengths of time by Local455, the relationship in some instances going back over aquarter of a century. For the most part, each of theseRespondent Employers has dealt with Local 455 individu-ally and has, with perhaps some exceptions, been economi-cally too weak to do more than accept a more or lessstandardized contract evolved by Local 455, with eachcontract varying to the extent that the shops had individualproblems which required specialized clauses in theirvarious contracts.The employees in the shops of Respondent Employers,and other employers like situated, are basically productionand maintenance employees and in some instances thereare plant clericals. These general classifications broadlydescribe the employees represented by Local 455 in thevarious shops under contract.At the same time, for a number of years past, anothergroup of employers, also engaged in the same industry butwhose end product or basic work might have variedsomewhat from those of the Employers named herein asRespondents, had formed an association named "AlliedBuilding Metals Industries, Inc.," herein called Allied,which has negotiated multiemployer collective-bargainingagreements with Local 455 for a number of recent years. Itis evident from the record that some Respondent Employ-ers had, at various times, been members of Allied.issued, superseding all complaints in any of the cases theretofore issued. OnMay 20, 1976, an amendment to the said consolidated complaint was issued.The complaint in Case 29-CB-2461 was issued June 4, 1976, based upona charge filed by Local 210 on April 14, 1976. That case was orderedconsolidated at the heanng by the Administrative Law Judge because itconcerned matter directly connected with one of the defenses of Respon-dents in the four other cases, as hereinafter related.2 Errors in the transcript have been noted and corrected.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, before the formation of the Association herein,all Respondent Employers had been dealing independentlywith Local 455.As is well known, the years 1974 and 1975 were very badyears, economically, for the building and constructiontrades industry with which all Respondent Employersherein are closely allied. In addition, the contracts whichLocal 455 termed "the standard independent contracts,"and to which Respondent Employers herein were signato-ries individually, evidently did not have a number ofprovisions which Respondent Employers herein desired tohave and which would have, evidently, benefited themeconomically. In view of the recession in the constructionindustry, and in view of the fact that Allied, as amultiemployer bargaining association, had received whatRespondent Employers herein consider more advanta-geous contracts, early in 1975, Respondent Employersherein decided to form the Association in order, amongother things, to be able to exercise and use the additionaleconomic "clout" which they presumed they would have ifthey bargained on an associationwide basis, rather than asindividuals, in order to obtain a contract equally asbeneficial as that enjoyed by the members of Allied. Inearly 1975 the Association was formed as a tradeassociation to deal not only with Local 455 but also withother unions representing various employees of Respon-dents. In fact, in the most recent renewal year RespondentSpigner had requested the same benefits, as an individualemployer, that were received by the members of Allied, buthad not been able to obtain them.After the formation of the Association, on April 24, 1975,its president, Irving D. Spigner, notified Local 455 (afterLocal 455 had notified the individual Employers that theircontracts were due to expire on June 30, 1975), that theAssociation had been formed and that it was authorized tobargain on behalf of the members of the Association andlisted the membership of the Association. Thereafter, Local455 and the Association began bargaining, but at theexpiration of the individual contracts on June 30, 1975,inasmuch as no agreement had been reached, the employ-ees of the various Employers who were members of Local455 went out on strike. Thereafter, some further bargainingtook place but, by reason of the inability to reachagreement, all but five of the employer-members of theAssociation, named as Respondents herein, notified Local455 through the Association that the Association was nolonger authorized to bargain with Local 455 on theirbehalf.Additionally, some of the members of the Associationduring all this time and, assertedly, even before the timesduring which bargaining began in the late spring of 1975began to encourage their employees to leave Local 455 andjoin Local 810, for the reason that these Employers felt thatthey could obtain more advantageous contract terms fromLocal 810 than they could from Local 455. It is alsogainsaid that Local 810 is, and at all times material heretohas been, actively attempting to organize employees ofemployers engaged in the same industry as the members ofthe Association herein. As a result, a number of the3 Herbert Bernstein, et al., a co-partnership d/b/a Laura Modes Company,144 NLRB 1592 (1963).members of the Association who are Respondents in theinstant proceeding ultimately signed collective-bargainingagreements with Local 810 and, in the complaint herein,are accused of having done so despite the fact that theiremployees had not chosen Local 810 as their bargainingrepresentatives. These cases shall be dealt with in detailhereinafter.It is also alleged in the complaint that some ofRespondent Employers' employees, when instructed by thebusiness agents and various officials of Local 455, madeunconditional offers to return to work during what theGeneral Counsel claims to have been an unfair practicestrike, and the various Respondent Employers to whomsuch applications were made refused discriminatorily toreinstate such employees.Respondent Employers named herein and the Associa-tion defend on a number of bases. They contend that theirwithdrawal from multiemployer bargaining with Local 455came only after impasse was reached in bargaining.Although admitting the Board has held that impasse alonedoes not warrant withdrawal from multiemployer bargain-ing, Respondents contend that other factors, together withthe impasse, created an unusual situation which warrantedwithdrawal. Among the factors cited by Respondents are(1) that Local 455 was never in favor of and, in fact, soughtto break up the Association because it did not desire to giveto the Association members the beneficial terms andconditions enjoyed by the members of Allied; (2) thatLocal 455 never bargained in good faith with the Associa-tion and, accordingly, association bargaining constituted afruitless endeavor which would never have been brought tofruition because of the alleged plan of Local 455 not tocome to an agreement with the Association on behalf of theAssociation's members; (3) alleged violence during picket-ing by Local 455 and its members was so extensive andpervasive that not only should it be considered as a factor,along with the impasse and the reluctance and refusal ofLocal 455 to bargain in good faith, but also, even assumingthat Respondents refused to bargain in good faith withLocal 455, and even assuming that the withdrawal from themultiemployer bargaining through the Association wasuntimely and therefore improper, the Board shouldwithhold a bargaining order.3Additionally, Respondentscontend that there was no discriminatory refusal toreinstate any of the employees because the offer made toreturn to work was not unconditional, but was conditionedupon the Employers signing and becoming a party to theagreement ultimately entered into between the few remain-ing members of the Association who dealt singly withLocal 455 after the withdrawal from multiemployerbargaining of the vast majority of the Association memberswho are Respondents in this proceeding.With regard to the charges filed by Local 810 againstLocal 455 alleging violations of Section 8(b)(1A) of theAct, based upon the violence relied upon by employer-members of the Association as part of their defense, Local455 denies the commission of any of the so-called violentoccurrences and, in fact, the General Counsel's complaintresulting from the charges filed by Local 810 alleges only266 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.several instances of violation, some threats by variousunion officials of violence, the destruction of property ofthe Employers, and coercive taking of photographs. Theseallegations, as noted above, are denied by Local 455. Theissues presented in the case against Local 455 deal basicallywith credibility. In fact, much of the contention of violenceand threats thereof by Local 455 involved in both theproceedings against Respondent Employers herein andagainst Local 455 involves serious and difficult questions ofcredibility.Thus, the issues presented by the pleadings and thevarious contentions of the parties are:i. Did the Respondent Employers named in thecomplaint herein unlawfully and untimely withdraw fromassociation and multiemployer bargaining in violation ofSection 8(a)(5) of the Act?2. Did the Respondent Employers unlawfully assistLocal 810 to organize their employees by encouraging itsemployees to join Local 810 and threatening reprisals ifthey did not and commit other acts in support thereof inviolation of Section 8(a)(2) and (1) of the Act?3. Did the employees of the Respondent Employersunconditionally offer to return to work and, if so, did saidRespondents discriminatorily refuse to reinstate the saidemployees because of their activities on behalf of Local 455and thereby discourage membership in Local 455 inviolation of Section 8(a)(3) of the Act?4. Did some of the Employers discharge employees forrefusing to abandon Local 455 and join Local 810?5. Did the conduct of various officials and pickets whopicketed the various Respondent Employers' establish-ments constitute such pervasive violent activities as wouldwarrant the withholding of a bargaining order by theBoard?6. Did the conduct of the union officials constitutethreats of violence and such destruction of property aswould constitute coercion of employees in violation ofSection 8(bX)()(A) of the Act?There are a number of subsidiary issues also presented inconnection with the above-cited principal issues and thesewill be dealt with in connection therewith.B. The Negotiations and the StrikeOn or about April 9, 1975, Local 455 sent to 18Employers, excluding Spigner and Sons, letters over thesignature of William Colavito, Local 455 president, to theeffect that Local 455 was terminating the current contractsof all these independent Employers at the end of thecurrent contract year (June 30, 1975) and that Local 455desired to meet with representatives of each of the saidEmployers to negotiate a new agreement. On April 21,1975, the newly formed Association, by letter, over thesignature of its president, Irving D. Spigner, informedLocal 455 that the Companies listed on the letter hadauthorized the Association to acknowledge Local 455'sletter of intention to terminate the existing collective-bargaining agreements and further stated that the Associa-tion would be happy to meet with Local 455 at an earlyagreeable date. The list of membership in that notificationby the Association included, among others, all of thenamed Respondent Employers in the instant proceeding.There were 25 such Employers listed.Thereafter, three or four bargaining sessions took placeduring the month of June following the receipt by Local455 from the Association of authorizations, in writing, fromeach of the Employers who desired to have the Associationbargain on its behalf for a single associationwide contractand a single associationwide unit of all production andmaintenance employees, including plant clericals. How-ever, there were four Employers whose authorizationsLocal 455 received, whom Local 455 protested, inasmuchas Local 455 had already commenced bargaining individu-ally with these four Employers before notification frcm theAssociation or, at least, before authorizations were receivedfor these four Employers. These four Employers wereBalfour Door Co., Weatherguard Service, Inc., Esco IronWorks, and Herbert A. Penner & Co., Inc. Accordingly,Local 455 never conceded that these four Employers werepart of the Association for purposes of bargaining withLocal 455, and, eventually, Local 455 did enter intoseparate agreements with these Employers.As stated, during the month of June 1975 there were fournegotiating sessions. Despite the fact that at the very firstmeeting, the date of which is not made clear in the record,Local 455's representatives protested the appearance on theAssociation's negotiating committee of Walter Balfour ofBalfour Door Co. with whom Local 455 contended it didnot have to deal as a member of the Association, after theinitial protest, which lasted but for a short time, Balfourattended all four sessions as a member of the Association'sbargaining committee. During these four June 1975bargaining meetings, the discussion, for the most part,concerned some 56 differences between what the membersof the Association had received as independent contractingparties in the expiring contracts with Local 455 and whatAllied members had received in their associationwidecontract which also was due to expire on June 30, 1975.4Likewise, during that period of time, although the Uniondid submit a proposed stipulation as its initial offer innegotiation, such stipulation did not include any set figurefor wages or any dollar figure-for fringe benefits. Accord-ing to Local 455's president, Colavito, whom I credit in thisinstance, the entire first session was devoted to these 56differences between the so-called independent contractors'and Allied agreements and the desire of the Association toacquire for its members the benefits contained in these 56items which were part of the associationwide contract withAllied. The other three bargaining meetings in June alsowere concerned, in large measure, with this problem.However, both parties seemed to have been adamant intheir positions with regard thereto, the Association repre-sentatives desiring an outright grant of all these 56 points,and the bargaining representatives, principally PresidentColavito, of Local 455 desiring to discuss each oneseparately and definitively. In any event, no agreement ofany substance was reached either with regard to these 56items or to the Union's contract submission. As a result,I From credited portions of the testimony of Joseph Colavito267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees of the Employers who were members of theAssociation, and of all other nonmember employers whosecontracts expired on June 30 stopped work and went outon strike. Thus, there was a general strike throughout theentire industry against all employers, regardless of theiraffiliation or nonaffiliation with multiemployer bargainingassociations who had not signed contracts with Local 455and whose employees were represented by that labororganization.For reasons best known to the parties, but not explainedin the record, there were no bargaining meetings during themonth of July 1975.However, almost immediately after the beginning of thestrike, Local 455 circulated a modification of its originaldemands to all of the employers in the industry, evenincluding some of the members of Allied. In late August1975, at the first meeting after the strike began, the revisedproposal was given to the Association's representatives. Itis probable, however, that members and officials of theAssociation were aware of this revised proposal before thatmeeting. It was the first submission by the Union, althoughonly in a short stipulation form, which contained exactwage proposals by Local 455 inasmuch as it modifiedsection 24 of the expired contracts to present wageincreases of approximately 10 percent for most of theclassifications of employees included in the multiemployerproduction and maintenance unit of the employees ofmembers of the Association. Additionally, there were othermodifications from the original June demand.5It should be noted further that although Local 455'soriginal proposal in June did not contain specific wagedemands, or specifics for welfare fund or other fringebenefit contributions, according to credited testimony ofColavito, Local 455 during the last meeting before thestrike did inform the Association's bargaining committeethat it was seeking a 15-percent wage increase from Allied.Because of what had always been the custom of theindustry, this should have indicated to the Association'snegotiators that this percentage would be the maximumincrease which would be demanded of the Associationmembers. Additionally, at this same final meeting beforethe strike, Local 455's representatives did inform theAssociation's representatives that the fund increase de-mands would be limited to a maximum of 5 percent.In August, during the hiatus in bargaining between thelast meeting in June and the August meeting, a privatediscussion was held at a hotel on Long Island betweenAssociation President Spigner and Local 455 PresidentColavito.5 It serves no purpose at this juncture to recite these differences. It issufficient to note that Local 455 did move from its original position.6 The record does not specifically state the exact order in which theseevents occurred, except that Colavito indicated in his testimony, upon aleading question by counsel for the General Counsel, that the meetingbetween Colavito and Spigner took place on August 25. This would place itabout the same time as the Association's and Local 455's negotiatingsession.I I have credited Colavito's version of this conversation, not only byreason of my observation of both Colavito and Spigner, but also becauseSpigner, in testifying, specifically admitted that there was a discussion of theTeamsters and also because he further stated in his testimony, while denyingthe statements set forth above, that he did take umbrage with ColavitoHowever, before this meeting occurred, and probablyduring the month of July, Spigner had a conversation witha union business agent, Bill Matienzo, wherein Spigner toldMatienzo that the whole matter could be settled very easilyby Colavito on behalf of Local 455 by offering to theAssociation the same terms which had been offered toAllied. Spigner told Matienzo that this would create aclimate of settlement throughout the entire industry.Matienzo then indicated that Colavito had told him thatthe Association would be the "hard nut" in the settlementof the entire matter. Spigner told Matienzo that this wasnot so; that, in return for the Allied terms on the 50 or sodifferences heretofore alluded to, the Association had atthe final meeting in June offered to Local 455 a substantialincrease in wages.In any event, through the services of the New York StateMediation Service, the August meeting took place. How-ever, evidently, the meeting between Colavito and Spigneroccurred before that meeting.6During that person-to-person meeting, Spigner mentioned that one of theAssociation members, Dextra Industries, Inc., had signed acontract with the Union. The conversation became quiteheated at that point, Spigner telling Colavito that unlessLocal 455 agreed to the Association's bargaining requests,probably referring to the 50 some odd items, the Associa-tion would have the Teamsters replace Local 455 and thatthe Teamsters would, according to Colavito, "crackheads." Spigner added that three of the members of theAssociation were ready to sign up with the Teamsters,probably referring to Local 810, the Charging Party in thecomplaint against Local 455 in the instant proceeding.7Although there might have been some slight errors of recallwith regard to exact language used by Spigner, I concludethat, for the most part, the conversation during the meetingwas much as related above.Although the Association spokesmen had insisted, in theJune 1975 meetings, before all else was discussed or agreedupon, that Local 455 give them the 50-odd differencesbetween the Allied contract and what had before beencalled the "independent" contracts, during the final Junemeeting, they also demanded a reduction in wage rates andreductions in contributions to the various funds and thereduction of all benefits in addition to the changes of thecontract provisions which Local 455 considered objection-able. Under these circumstances, at that last meeting, withthe Union insisting upon certain wage increases, the partieswere quite far apart. However, during the late Augustnegotiating session, which probably followed the privatediscussion, as related above, between Colavito and IrvingSpigner, Local 455 set forth and sought to discuss in detailconcerning the fact that Local 455 had entered into direct negotiations withDextra. I also note, in not crediting Spigner, that the latter testified thatColavito, during the conversation, brought up the matter of Local 810 or theTeamsters. Spigner further testified that he did not know anything aboutLocal 810 or the Teamsters as such, or that the Teamsters had approachedany of the members of the Association. However, elsewhere in this Decision,I find that labor counsel to the Association, not counsel representing theAssociation in the instant proceeding, had spoken of the possibility of goinginto another union and had, in fact, discussed Local 810 with theAssociation members at meetings attended by Spigner. For these reasons, Icredit Colavito's versions of the conversation over Spigner's version andSpigner's denials that he made threats to Colavito concerning Teamsters orLocal 810.268 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.the proposal that it had circulated immediately after thestrike began to the independent employers who were notmembers of the Association, but of which, the recordreflects, the Association members were apprised. However,the modification and reduction in Local 455's wagedemands, and its suggestions regarding other matters, werenot sufficient to satisfy what the Association's representa-tives considered necessary capitulation on the part of Local455, and the meeting accomplished little or nothing.However, inasmuch as this suggestion on the part of Local455 was a move downward from its original position takenat the close of the last meeting in June, I find and concludethat at that point, if, indeed, the June meeting had ended inimpasse, such impasse was then broken and no longerexisted.As a matter of fact, the record reveals no substantialprogress from that point on, including the parties' lastnegotiating session sometime in January 1976 as hereafterrelated. It is unclear from the record how many bargainingsessions took place after the late August 1975 meeting untilthat January 1976 meeting. Colavito testified, pursuant toquestioning by the General Counsel, that there were aboutfive and that these meetings were brought about andattended by representatives of the New York StateMediation Service. However, the record is not clear as towhat exchanges occurred at these meetings, nor does therecord show whether there was any movement from thepositions taken by the parties during the late August 1975meeting.In any event, by letter dated January 16, 1976, theAssociation, over the signature of Association PresidentIrving D. Spigner, sent a letter addressed to John Zito,secretary of Local 455, which read as follows: "Theexecutive officers of the companies named below, asprovided for in the bylaws of our Association, havewithdrawn any authorization previously given us, written,oral or implied, which impowers the independent associa-tion to engage in collective bargaining or conclude anyagreement on their behalf with Shopmen's Local UnionNo. 455." The letter went on to list 19 individualEmployers who were withdrawing their authorization.These Companies were, in order, Achilles ConstructionCo., Inc., herein called Achilles; Bay Iron Works, Inc.,herein called Bay; Esco Iron Works, Inc., herein calledEsco; Greenpoint Ornamental and Structural Iron Works,Inc., herein called Greenpoint; Heuser Iron Works, Inc.,herein called Heuser; Ikenson Iron Works, Inc., hereincalled Ikenson; Koenig Iron Works, Inc., herein calledKoenig; Kuno Steel Products Corp., herein called Kuno;Long Island Steel Products Co., Inc., herein called LongIsland; Master Iron Craft Corp., herein called Master;Melto Metal Products Co., Inc., herein called Melto;Mohawk Steel Fabricators, Inc., herein called Mohawk;Paxton Metalcraft Corp., herein called Paxton; The PeeleCompany, herein called Peele; Roman Iron Works, Inc.,herein called Roman; Spigner and Sons Structural SteelCo., Inc., herein called Spigner; Trojan Steel Corp., hereincalled Trojan; Weatherguard Service, Inc., herein called8 With regard to these Employers, Bay. Esco. and Weatherguard are notmentioned as Respondents in this proceeding inasmuch as they signedseparate agreements, along with others, as hereinafter related, and wereWeatherguard; and G. Zaffino and Sons, Inc., hereincalled Zaffino.8In the letter's last paragraph, Spigner stated that theAssociation no longer considered the named Employers tobe part of the bargaining group. However, significantly,Spigner did not state that any employer whose name wasnot listed in that letter was no longer a member of thebargaining group nor did the letter state that the Associa-tion was no longer bargaining, or could no longer bargain,on behalf of its members who had not withdrawn.In reply to the said letter, Colavito, on January 20, 1976,wrote to the Association acknowledging receipt of theJanuary 16 letter, and stated, in his letter, that Local 455entered into the agreement to bargain with the Associationfor the Employers the Association represented, and thatthere was no understanding that the arrangement wasunilateral, which would permit the Association members towithdraw from multiemployer bargaining at any timewithout the Union's consent. Colavito went on to state thatLocal 455 must insist that any agreement between theAssociation and Local 455 would be binding upon all thoseEmployers covered by the original agreement and thatbargaining in good faith be carried out by the Associationand its members. Colavito also stated that it was under-stood by Local 455 that a meeting was to be set up at theNew York State Mediation Board on Friday, January 23,1976.This meeting was initiated by a telephone call from theState Mediation Service stating that Dan Doyle, presidentof Brakewell Steel Fabricators, Inc., herein called Brake-well, desired the meeting. Brakewell had not withdrawn itsauthorization. Doyle was also a member of the Associa-tion's bargaining and negotiating committee from thebeginning.The meeting took place, as scheduled, at the StateMediation Service office on January 23. Present beside theunion representatives were Doyle, Seymour Kaplan,president of Carlin Manufacturing Co., Inc., also one of theoriginal members of the Association, two of the Naiztatbrothers of Naiztat Iron Works, Inc., herein called Naiztat,also original members of the Association. For Local 455were Colavito and Kenneth Mannsman, a member of theLocal 455 Executive Board.At the meeting, after a number of hours, an agreementwas ultimately reached with those present. During thefollowing weekend Bay Iron Works, Inc., signed theagreement as did Wortman Iron Works, Inc. Accordingly,five Employers signed the agreement. It should be notedthat Uydess, of Bay Iron Works, Inc., had also been on thenegotiating committee of the Association. It should also benoted that all of these Companies who signed either onJanuary 23, 1976, or within a few days thereafter, ashereinabove mentioned, signed their names as "Membersof the Association."It should also be noted that at the meeting of January 14,the last meeting held between the entire Associationbargaining committee and Local 455, the representatives ofthe Association informed Colavito and other representa-never considered by Local 455 as part of the Association. This is also true,as noted above, of Balfour Door Co.269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives of Local 455 that if the Association could be grantedthe same contract which had been given to Allied shortlybefore that time, and of which the Association wasapprised, the parties could probably reach an agreement.However, Colavito and the representatives of Local 455rejected this demand. It was thereafter that the Associationmembers met and a large majority decided that thewithdrawal letter of January 16 should be addressed toLocal 455.However, as noted, although Bay Iron Works, Inc.,withdrew and was included in the letter of withdrawal ofJanuary 16, it joined in the negotiations held later inJanuary and was one of the five signers of the stipulation oragreement on that date or soon thereafter. Additionally,Respondent Heuser and Respondent Trojan, althoughamong the members who had withdrawn on January 16,also eventually signed stipulations or agreements. Local455 thereafter requested each of the other members of theAssociation, who withdrew authorization, to sign andhonor the agreement reached with the original five signers,but they had continued to refuse to do so up to the date ofthe hearing herein, and have continued to refuse to meetwith and bargain with Local 455.9 It is apparent, that withbut, perhaps, a few minor variations the contracts whichwere signed were virtually the same contracts which thefive original signers executed. However, the capacity inwhich each Employer named above signed is discussedlater in this Decision.Thus, the foregoing constitutes the situation with regardto the bargaining as it is presented by the record herein.C. The Local 810 Relationship with the AssociationReference has been made above to the fact that a laborrelations advisor, not counsel to Respondent Employers ofthe Association in the instant proceeding, had spoken tothe members of the Association and others concerning thefact that Local 810 and perhaps other unions might beinterested in representing the employees of the Associationmembers. This was brought about because of the apparentdisaffection of the Employers involved with Local 455. Therelationship between these individual Employers, Respon-dents herein, and Local 455 over a period of some yearspast had been deteriorating by reason, at least to someextent, of the refusal by Local 455 to grant to theseindependent Employers economic opportunities whichthey believed would be as advantageous as those granted inLocal 455's negotiations over the period of years with themembers of Allied. It is well to note, although not as an9 From testimony of Colavito and other union business agents. However,it should be noted, that Respondent Heuser signed the stipulation only after2 months subsequent to the signing by the others and after at least two visitsto Heuser by Union Business Agent Meyer Tessler. Tessler's testimony withregard to that signing is credited.°0 All of the foregoing with regard to the meetings with Brickman, andwith Dennis Silverman. constitutes an amalgam of the testimony ofSeymour Kaplan. who was treasurer of the Association at the time of theevents related and was an officer of Carlin Manufacturing Co., Inc.. one ofthe original Employer-members of the Association, not a Respondentherein, which company signed an agreement with the Union after January16. 1976.At the hearing herein, counsel for Association and Local 810 objected onthe basis of confidential communication to ';aplan's testimony with regardexcuse for what later took place among RespondentEmployers herein, that the building and constructionindustry, during the period of time with which the facts ofthis proceeding are concerned, was in a depressed state,especially in the New York City area, and that a number offirms had gone out of business. In fact, some RespondentEmployers herein had no working employees at the time ofthe strike on June 30, 1975. For example, RespondentIkenson, which formerly had nine employees, had beenforced to lay off all its employees before the negotiationsinvolved in the instant proceeding began and, moreover, upto the date of the hearing herein had not recoveredsufficiently to rehire any employees, inasmuch as that firmwas unable to procure any business. The same wassomewhat true of Respondent Spigner and Sons.Thus, by reason of the foregoing pressures, the Associa-tion, as representative of its members, retained a laborrelations expert, Attorney Herman Brickman, who hasbeen the arbitrator named in the labor contracts ofEmployers in the industry whose employees were and arerepresented by Local 810 and who had collective-bargain-ing agreements with Local 810. At a meeting or, perhaps,more than one meeting, subsequent to the beginning of thestrike, which meeting or meetings were attended bymembers of the Association as labor relations clients ofBrickman and which meetings were also attended by otherindependent employers who were not members of theAssociation and not clients of Brickman, Brickman statedthat there were other unions interested in expanding theirmembership among employees of employers in the indus-try. This meeting, or meetings, took place some time inOctober 1975. At one such meeting, Dennis Silverman,president of Local 810, was invited to address those presentat the meeting. Silverman explained to those present theterms that Local 810 could offer to the Employers, what itcould do for the employees, explaining the advantages thatLocal 810 could give to the Employers involved relative topension plans, retirement plans, and other terms andconditions of collective bargaining. This, of course, in pointof time, was approximately 2 to 3 months before the letterof January 16 in which the Association informed Local 455that a majority of its members were withdrawing theirauthority to have the Association bargain on their behalf.Additionally, at one of the so-called "open meetings," atwhich others in addition to Brickman's clients werepresent, Brickman stated that with regard to Local 810progress was being made and that the men, presumably theemployees, were being contacted by Local 810.10to what occurred at the meetings at which the members of the Associationwere addressed by Attorney Brickman. However, the testimony hereinaboverelated was permitted because the meetings at which this information wasset forth was attended by other than the members of the Association andwho were not clients of Brickman. Thus, in those instances, any claimedattorney-client privilege was waived by reason of the fact that the meetingswere attended by others than clients of Brickman. Additionally, as willhereinafter be related, at least some of the information at those meetingsrelated by the Association's attorney, Brickman, was advice tending toinform the Association members that other unions were interested inorganizing their employees at a time when such employees were members ofLocal 455. Accordingly, the advice that was given was related to, or couldhave been the sparking point for, activity which in other parts of thisDecision is found to have constituted violations of Sec. 8(a)(2) of the Act.270 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.Among other matters of which Brickman informed theEmployer Association members was that other laborunions had no objection to organizing the employees of theAssociation members. After a meeting with Brickman, EdPeele, chairman of the Association negotiating committee,went to the office of Local 810 and obtained a copy ofLocal 810's standard industry contract. Peele reviewed itwith Dan Doyle, another member of the negotiatingcommittee and, together, at a later meeting of theAssociation, they informed the Association membersregarding the provisions of the sample Local 810 con-tract.'D. The Unlawful Assistance and Support of Local810It is evident from the record, as hereinafter related, that anumber of the members of the Association, despite the factthat the vast majority of their employees joined the Local455 strike on July 1, 1975, and remained loyal to Local 455,made efforts to induce their employees to change theirallegiance from Local 455 to Local 810. In fact, some ofthese Employers not only threatened to close their plants inthe event the employees did not become members of Local810, but also executed a collective-bargaining agreementwith Local 810 even before the January 16, 1976,withdrawal from multiemployer bargaining. The activitiesof these Employers in support of and in giving assistance toLocal 810 are set forth below.1. Greenpoint Ornamental and Structural IronWorks, Inc.On or about Labor Day 1975, Greenpoint PresidentGeorge Geuther, Jr., invited some of his picketing employ-ees into the office of his plant and informed them that hewould have nothing further to do with Local 455 and if theemployees wanted to work for him they would have to doso as members of Local 810. Geuther further informed hisemployees that their pension contributions would travelwith them and they would lose nothing by transferringtheir membership from Local 455 to Local 810. In fact,Geuther repeated these statements to several of hisemployees on a number of occasions between Labor Day1975 and January 16, 1976, while the said employees werevisiting the Greenpoint plant as pickets on behalf of Local455.With regard to individual employees, Geuther toldemployee Adam J. Gontorski that he had signed a contractwith Local 810. In December 1975, Geuther offered to takeGontorski and other employees to Local 810's office. Healso stated that if they would not sign up with Local 810 hewould replace them with Local 810 members. AroundNovember I, employee Joseph Matzell received a regis-tered letter from Greenpoint in which he was told to comeInasmuch as the advice of the attorney would seem to have tended topersuade the Employers to commit violations, it would seem that under thecommon law rule as adopted in the new Federal Rules of Evidence. sec. 501.effective July, I, 1975, Kaplan's testimony was admissible. It is wellestablished that at common law the attorney-client prvilege could not beclaimed where the advice of the attorney was to break the law in somemanner. It should be noted in connection with all of the foregoing, thatcounsel for the Association and the Respondent Employers in thisproceeding is not Brickman and is not in any way associated with him.back to work by November 10 or be discharged. InJanuary, Matzell did go back and was told by GeorgeGeuther, Jr., that he had no job. During this period of time,Geuther also stated to Matzell that he would never sign acontract with Local 455. Employee Salvatore Gulino had anumber of conversations with George Geuther, Jr., inSeptember, October, November, and December 1975,sometimes alone, and sometimes with other employeespresent. Geuther always attempted to convince the em-ployees and Gulino to change unions. When Gulinorefused saying that he did not want to lose his pension,Geuther informed him that the law provided that thepension would go with him. Geuther also offered Gulino a10-percent increase in salary if the latter would join Local810 and come back to work. Upon Gulino's repeatedrefusals, Geuther told Gulino that the latter had better lookfor another job.In addition to Greenpoint employees, Frank Hernandez,an Executive Board member of Local 455 visited Green-point on November 10, 1975, along with a shop stewardnamed Sheeran from another Employer's shop. Theyengaged George Geuther, Jr., in a conversation. Among thestatements made by Geuther to Hernandez and Sheeranwas that Geuther would never sign with Local 455 againand that Greenpoint was not the only Employer thinkingthe same way.It is undisputed in the record that Greenpoint signed acollective-bargaining agreement with Local 810 on Novem-ber 20, 1975, and, presumably, has been operating its shopunder that contract continuously since then.122. Long Island Steel Products Co., Inc.At the time the strike began, Respondent Long Islandemployed seven workers, all of whom were members ofLocal 455 and all of whom joined the strike on July i, 1975.Sometime after the meetings of the Association withAttorney Brickman and Local 810's president, Silverman,Long Island's president, Irwin Davidson, in early Decem-ber 1975, telephoned his seven striking employees andinvited them to meet with him at the company office. Theemployees responded and met with Davidson and LongIsland's vice president, Nathan Steinfeld. Both Davidsonand Steinfeld, at the meeting, urged the employees toabandon Local 455 and join Local 810 or, in thealternative, go nonunion, assuring them that if they did sothey would have steady employment, but if they did not,the Company would close its doors. Davidson further toldthe gathered striking employees that a transfer of member-ship to Local 810 would insure them of their pensions andthey would receive the moneys already paid into the Local455 pension fund. Davidson also stated that Long Islandwould never again sign with the Local 455. When employeeMichael Frenna expressed his disapproval and stated hisrefusal to join Local 810, Davidson told Frenna, on two" From the uncontroverted testimony of Peele.12 From the uncontroverted testimony of the above-named employees. Icredit such testimony not only because it went uncontroverted on the recordbut also because George Geuther, Jr., in testifying to other matters ashereinafter related, did not in any manner deny any of the testimony of theemployees above or of Local 455 Executive Board member Hernandez.271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseparate occasions, that the latter had better look foranother job.Approximately a month after the first meeting with theemployees, Davidson again called a meeting of the strikingemployees and some of them attended. Again the employ-ees were urged to join Local 810 and the same promises ofcontinued pension and vacation fund benefits were madein the event that they transferred their allegiance to Local810. Also, Davidson repeated the threats to close theCompany's doors if the employees did not conform withhis desires.Despite the fact that none of its striking employeesconsented to abandon their membership in Local 455, andeven before the second meeting with the striking employeesas set forth abyove, Long Island entered into a collective-bargaining agreement with Local 810 on January 6, 1976,which collective-bargaining agreement was executed byPresident Irwin Davidson. Additionally, Davidson accom-panied at least two employees to the Local 810 office inManhattan and remained present with them and partici-pated while they were told by two apparent agents of Local810 the benefits they would receive if they becamemembers of that Union.133. Master Iron Craft Corp.In the middle of February 1976, striking employeeMorris Waldman went to the shop of Master Iron Craftand spoke to Murray Scheiner, a partner in that firm, andasked Scheiner for work. Scheiner refused, saying he couldnot take Waldman back because Master Iron Craftbelonged to another union, Local 810. As a matter of fact,Master d,,I sign a contract with Local 810 on January 28,which bargaining agreement was signed on behalf ofMaster Iron Craft by Scheiner.14., 4. Paxton MetalcraftAntonio Monturo and Arturo Palazzo, both employeesof Paxton who struck on July 1, 1975, made attempts inJanuary 1976 to return to work at Paxton. Thus, in mid-January, Monturo received a telephone call from LeoMayer, president of Paxton, to come down to the shop.One day later, Monturo visited with Mayer at the shop.Mayer asked Monturo to change unions and to come backto work. Mayer told Monturo, when the latter demurred, tothink carefully, otherwise Monturo could be replacedunless he changed his union affiliation to Local 810.13 From the credited uncontested testimony of Long Island employees,Harry Bender, James Flemming, Michael Frenna, and Erdin Dill. AlthoughBender and other employees of other Respondent Employers, as hereinafterrelated, were unable to identify by name the individuals who spoke to themat various times at Local 810's office on 15th Street in Manhattan, from thecontext in which these visits to the Local 810 office arose, and the timing ofthe visits within a brief period after Local 810 President Silverman spoke atthe Association meeting, I infer that the individuals who spoke to thevarious employees of a number of the Respondent Employers at Local 8 lO'soffice were agents of that Union authorized to do so. It is unreasonable toassume that the Respondent Employers' officials, who brought theiremployees to Local 810's office, did so for the purpose of having theemployees meet some unauthorized clerk without knowledge of the Union'soperations, inasmuch as the individuals who addressed the variousemployees explained in detail the operations and proposed union benefitsPalazzo, who needed work badly, on January 22, 1976,knocked on Paxton's door. The door was opened by LeoMayer who invited Palazzo inside. Mayer informedPalazzo that Local 455 was no longer the company unionand that Local 810 was the company union. He furtherstated that if Palazzo came back to work, after I month,Palazzo would be obligated to join Local 810. Mayer toldPalazzo that he had already signed a collective-bargainingagreement with Local 810. The record actually shows thaton December 15, 1975, Paxton signed a collective-bargain-ing agreement with Local 810 which agreement was signedby Irving Melnick, Paxton's treasurer.'55. Roma Iron Works, Inc.Roma's president, Edward Romanelli, spoke to severalof his employees who were on strike upon a number ofoccasions regarding Local 810. Of the nine employees whowent out on strike, four testified. Thus, in November 1975,Romanelli called employee Lorenzo Ruggieri at the latter'shome and asked him to come to the company office.Ruggieri complied and when he arrived at the office hefound present there Romanelli and Frank Carpentiere.Although Roma is a corporation, it is evident thatRomanelli and Frank Carpentiere are partners. Alsopresent, besides Romanelli and Carpentiere, was anunnamed bookkeeper. Romanelli and Carpentiere askedRuggieri to join Local 810, stating they could not afford tostay with Local 455. They also informed Ruggieri that theywould close the shop rather than sign with Local 455 andwould never sign with Local 455. In January 1976,Romanelli called Ruggieri again and similar conversationoccurred, both on the telephone and in the office.Romanelli again urged Ruggieri to join Local 810 andfurther stated that Roma would never sign with Local 455.At that time, Romanelli also offered to have Ruggieri signa designation card for Local 810. When Ruggieri indicatedthat he was not sure that he wanted to sign with Local 810,Romanelli offered to take him down to the Local 810office. Ruggieri consented. At the Local 810 office,Ruggieri was introduced by Romanelli to a man he couldnot describe. This man was not Union President Silverman.In the discussion at the Local 810 office, with regard to thebenefits which Local 810 offered, Romanelli participatedand informed Ruggieri that the latter would take with himinto Local 810 all of the benefits he had accrued with Local455.Employee Alexander Farkas experienced a similar typeof inducement from Romanelli. During the summer ofwhich would enure to the employees if they became members of Local 810.Additionally, some of the employees who testified, although unable to statethe names of the Local 810 officials who spoke to them, descnbed theofficials in some detail. Accordingly, I find and conclude that theseemployees were addressed at the Local 810 office by union officials andthat, therefore, Local 810 did participate in seeking to induce the employeesto join that Union.14 I credit Waldman's uncontroverted testimony in full. MurrayScheiner, in testifying to other matters, did not deny the above.15 All of the foregoing from the credited testimony of Monturo andPalazzo. Although Mayer and Melnick both testified to other matters,neither of them disputed any of the foregoing related by the two employees.Additionally, with regard to the signing of the collective-bargainingagreement with Local 810, the parties stipulated to that fact at the hearing.272 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.1975, while Farkas was on picket duty at Roma's premises,Edward Romanelli engaged him in conversation. Duringthat conversation, Farkas asked Romanelli to sign Local455's proposed collective-bargaining agreement. Romanellianswered that he wanted to "join" Local 810 and wouldnot sign with Local 455. At that time he showed Farkas a"stipulation" from Local 810, which stipulation listed thebenefits the men would receive if they joined Local 810.Romanelli assured Farkas that the latter would not loseany benefits such as pension and vacation fund whichFarkas had already accrued under the Local 455 benefit'splans. Again, in early January, Farkas heard that Allied,the other collective-bargaining multiemployer association,had signed a collective-bargaining agreement with Local455. He thereupon proceeded to the shop to talk toRomanelli and ask the latter if Roma would sign the sameagreement so that the men could return to work. Presentduring that conversation were Carpentiere, Romanelli'spartner, and the same bookkeeper. Romanelli answered, inshort, that he would never sign with Local 455 and wantedto join Local 810. However, so far as the record in thepresent proceeding indicates, Roma did not sign with Local810.Michael Dynia, another employee, also had a similarexperience with Roma's president, Romanelli. In Novem-ber 1975, Romanelli called Dynia at his home on thetelephone and asked if Dynia would like to sign a card andjoin another union. Romanelli wanted Dynia to go to theoffice where Romanelli would then drive him with othersto the other union's office. Dynia consented, went toRoma's office and, with Romanelli driving, they proceededto the office of Local 810 on 15th Street in Manhattan.During these conversations, Romanelli also told Dyniathat he would have to close the shop if Dynia stayed withLocal 455.One other employee, Manuel Ruiz, while on the picketline in July 1975, was approached by Romanelli who toldhim, "If you guys keep striking with 455, I have to go out ofbusiness." 166. Trojan Steel Corp.At the end of August 1975, Arnold Feinglass, presidentof Trojan, approached striking errployee Mario Plazawhile the latter was on the picket line and invited Plaza tocome back to work. Plaza, in effect, answered in thenegative, stating that he would not return until Feinglasssigned a collective-bargaining agreement with Local 455.Feinglass then told Plaza that as long as the latter was amember of Local 455 he would never be permitted toreturn to work for Trojan. Feinglass further told Plaza thatTrojan would never sign a collective-bargaining agreementwith Local 455.'17However, despite the threats made by Feinglass, Trojansigned with Local 455 as hereinafter related.16 All of the above from uncontested testimony of employees Ruggieri,Farkas, Dynia, and Ruiz. No official from Roma testified at the hearing.Accordingly, the testimony of the employees being uncontroverted, it iscredited.I" The testimony with regard to the threats and refusal to sign with Local455 given by Plaza is credited in all respects. Although Feinglass denied thathe ever threatened any employee, he did admit that he might have told his7. G. Zaffino and Sons, Inc.Zaffino was evidently having financial difficulties evenbefore the strike started. It had laid off a number ofemployees in the month of June 1975 and had, in fact, laidoff some employees as early as April of that year. Thus, fora number of months, Zaffino had no contact with itsemployees. However, in January 1976, probably during themiddle of the month, employees Junius M. Howell andJoseph Riess, and probably other employees, were calledby Bruno Zaffino's secretary and asked to come to ameeting at Zaffino's office. The meeting took place on aSaturday. Bruno Zaffino told the employees attending themeeting that Local 455 was "pushing him out, money wise"and asked the employees to join Local 810. He told theemployees that if they would join Local 810, they wouldretain their pension fund for retirement and a number ofother benefits. He further stated that he would have toclose up if he had to stay with Local 455, as it was costinghim too much money. Additionally, he showed JosephRiess, and the others, Local 810 literature (probably aproposed collective-bargaining agreement) distributed tothe various employer-members of the Association by Local810. Two days after that meeting, Bruno Zaffino againcalled employee Howell on the telephone and asked him ifthe latter would like to take a ride to the Local 810 office.Howell answered that he would rather stay with Local 455.Zaffino then told Howell, "You better watch your ass, weare going to watch ours."Shortly after that, probably within a few days, some ofthe laid-off striking employees were gathered in front of thehome of employee Roger F. Williams in New Rochelle,New York. With Williams were Robert Catalano, JoeyZaffino, an employee although one of the Zaffino family,and Joe Cassara. Bruno Zaffmo drove by, stopped, andinvited the employees to go with him to the Local 810headquarters. Having nothing to do and being curious, theemployees accepted and were driven down to the Local 810office on 15th Street in Manhattan. The Zaffino facilitywas located in New Rochelle.When they arrived at the Local 810 office, the employeeswere taken into a large room and introduced to two menwhose names the witnesses could not recall. However, theydid describe, to some extent at least, one individual asbeing a short, stocky man chewing a cigar, and with shortred hair. Local 810 representatives showed the employeespamphlets containing Local 810's pension plans, vacationplans, and other fringe benefits. There was furtherdiscussion of other matters with which Local 810 wasinterested with regard to Zaffino's employees. Finally, afterthis discussion which lasted for some time, the men weredriven home by Bruno Zaffino.It should be noted, however, that none of theseemployees were told by Zaffino to join Local 810. He onlythreatened that if the employees retained their membershipemployees that he would never sign with Local 455. 1 credit Plaza overFeinglass' denial not only by reason of my observation of these twowitnesses, but also by reason of the fact that Plaza has returned to work forTrojan and, therefore, is more likely to have told the complete truth withregard to the occurrences inasmuch as his employment with Feinglasscontinues.273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Local 455, as noted above in his conversation withemployee Howell, that they would, inferentially, lose theirjobs.At least one of the booklets which were shown to theemployees of Zaffino, while at the headquarters of Local810, was a booklet entitled "Welfare Plan No. 45"published by Local 810 and showing its address at 10 East15th Street, New York, New York. It is unnecessary todetail any of these welfare plans at this point inasmuch as itwould serve no purpose, but they run the gamut from adental plan to life insurance, to medical and surgicalbenefits.However, despite Zaffino's warnings, Zaffino never didenter into any formal bargaining agreement with Local810.In connection with Zaffino, Bruno Zaffino testified thatalthough at one time, in the period before the events withwhich this proceeding is concerned, he had been an officerof Zaffino and Sons, he was at the times pertinent heretomerely the office manager. It is presumed that thistestimony was presented for the purpose of showing that, inany event, Bruno Zaffino had no authority to speak onbehalf of Zaffino and Sons and, furthermore, was notauthorized to take the employees down to Local 810'soffice. However, it should be noted that at the Saturdaymeeting with the employees which occurred in January1976 other members of the Zaffino family were present,and no one in that group told the employees that BrunoZaffino lacked the authority to do what he did. Nor didthey protest Bruno Zaffino's actions at any time and, infact, stood by while Bruno Zaffino acted as the companyspokesman.Although Bruno Zaffino testified he did not invite themen down to the Local 810 office but, rather, that he wasdriving by and they volunteered without his asking to godown to the office, I credit the testimony of the employeesthat Bruno Zaffino did, indeed, invite and persuade theindividuals involved to go to Local 810's office with him.188. Other Employers who signed with Local 810In addition to the foregoing, Respondent EmployerMelto, on December 22, 1975, entered into a collective-bargaining agreement which was signed by BernardLiebman, president of Melto. On January 9, 1976, Mohawksigned a collective-bargaining agreement with Local 810 byWarren Reis, president. On January 30, 1976, Koenigsigned a collective-bargaining agreement with Local 810 bySol Leistner, president. On February 17, 1976, Cervenkasigned a collective-bargaining agreement with Local 810signed by George Cervenka, presumably the president.Received in evidence, additionally, is a collective-bargain-ing agreement between Roman (not to be confused withis All of the above testimony of the employees of Zaffino whose namesare set forth above is hereby credited over the denial of Bruno Zaffino. Iespecially observed Bruno Zaffino's attitude as he testified and amconvinced from his demeanor on the witness stand that he was less thancandid, especially with regard to the denials that he invited the employeesdown to the Local 810 office. Accordingly, where Zaffino's testimony is inconflict with the testimony of the employees of Zaffino and Sons, I creditthe employees' testimony over that of Zaffino.19 Although the complaint herein alleges that Respondent EmployersTrojan and Roma entered into collective-bargaining agreements with LocalRoma) which was executed on November 18, 1975,between Roman and Local 810. It was stipulated at thehearing herein that all of the collective-bargaining agree-ments entered into between Respondent Employers whosigned with Local 810 are virtually identical and that thegrievance and arbitration provisions contained thereinname Attorney Harry Brickman as the arbitrator withregard to matters arising out of and pursuant to the saidcollective-bargaining agreements.It was further stipulated that in the case of Koenig thereare six additional signatures affixed in addition to thepresident of that Company. These were probably allemployees of Koenig at the time the agreement wasexecuted and, further, were all employees of Koenig beforethe strike began at which time they were members of Local455. Further, with respect to Respondent EmployerMohawk, the contract bears two additional signatures tothat of the president of Mohawk. There is nothing in therecord to show who these individuals were, but presumablythey were employees of Mohawk at the time of the signing.It should also be noted that all of the agreements, inaddition to being identical in other respects, have the sameexpiration date, October 5, 1978.199. Conclusions with regard to assistanceThere can be no doubt, and I so find, that the attemptedinducement by Respondents Greenpoint, Long Island,Master Iron Craft, Paxton, Roma, Trojan, and Zaffino tohave their employees join and become members of Local810, and to abandon their affiliation with Local 455 and,indeed, in some instances, to actually drive their employeesto Local 810's headquarters in order to further induce theemployees to join Local 810 and abandon Local 455,constituted unlawful assistance and support to Local 810and were undoubtedly violations of Section 8(a)(1), (2),and (5) of the Act. Activity of this nature has long sincebeen held by the Board to constitute such violations.20Theunlawful assistance and support of Local 810 is self-evidentfrom the recited facts. Additionally, the inducement to theemployees to join Local 810 and thus to abandon Local455 constituted an undermining, or an attempt to under-mine, Local 455 as the bargaining representative of theseRespondents' employees which activity clearly constitutesviolations of Section 8(aX)(5) of the Act.21And this wouldbe true even assuming, arguendo, that Respondent Employ-ers involved lawfully withdrew from multiemployer collec-tive bargaining.Additionally, the entering into collective-bargainingagreements with Local 810 in the months of November andDecember 1975, and January and February 1976 byRespondent Employers Roman, Greenpoint, Paxton, Mel-to, Long Island, Master Iron Craft, Mohawk, Koenig, and810, there is no testimony or documentary evidence or any proof whatsoeverin the record that these Employers did enter into and recognize Local 810 asbargaining representative of their employees. Accordingly, I shall dismissthat portion of the complaint which alleges the execution of such agreementswith regard to these two Respondent Employers.20 International Offset Corp., et al., 210 NLRB 854, 855-856 (1974);Florida Automatic Sprinkler Contractors Association, et al., 199 NLRB 1151,1158 (1972); Freeman G. Gaffney, Inc., 205 NLRB 1012, 1016-17 (1973);Hopcon, Inc., 161 NLRB 31, 36-38, 41-43 (1966).21 Supra.274 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.Cervenka, constitute further violations of Section 8(aX)(),(2), and (5) of the Act. As set forth earlier in this Decision,these nine Employers were among those who joined theAssociation which was formed in January 1975 and whodesired to bargain on an associationwide basis with Local455. Inasmuch as all of these Employers had, as indepen-dent companies, recognized and bargained with Local 455for a number of years before the events herein, and becausethe collective-bargaining agreements which they hadexecuted over the years with Local 455 contained union-security provisions, when these Employers became mem-bers of the Association and authorized associationwidebargaining, the unit appropriate for collective bargainingthen became an associationwide unit and during the periodinvolved in this proceeding this associationwide unit waspresumptively intact. Therefore, Local 455 was entitled to acontinuing presumption of majority status in the associa-tionwide unit. As hereinafter related, there is little or noreason to conclude that the situation was otherwise at thetime of the execution by the above nine RespondentEmployers of the collective-bargaining agreements withLocal 810. Thus, the entering into the agreements withLocal 810 constituted unlawful assistance to Local 810 inviolation of Section 8(aXl) and Section 8(aX2) and (1) ofthe Act, because Local 810, by reason of all of theforegoing, did not represent an uncoerced majority of theemployees of Employers in the associationwide multiem-ployer bargaining unit hereby found to be appropriate.Additionally, the entering into the agreements with Local810 constituted a further undermining of the collective-bargaining position of Local 455 and, accordingly, consti-tuted violations of Section 8(aX5) and (1) of the Act.22Over and above all of the foregoing, a reading of theRoman agreement with Local 810 reveals that the saidagreement provides for union security to the extent thatemployees encompassed by that agreement, which issimilar to the eight other agreements, must become andremain members of Local 810. Because Local 810, at thetime of the entering into the agreement and at the time ofthe hearing herein and by reason of findings and conclu-sions set forth later in this Decision, did not represent anuncoerced majority at the time of the entering into theagreement covering some of the employees of the overallmultiemployer bargaining unit, the signing of union-securi-ty agreements constituted further unlawful encouragementof membership in, and support of, Local 810. Thisconstituted a violation of Section 8(aX3), (2), and (1) of theAct.23An attempt to justify the entering into the collective-bargaining agreement with Local 810 was made on therecord by representatives of Koenig, Mohawk, Paxton, andMaster Iron Craft. According to Barry Leistner, vicepresident of Koenig, none of Koenig's employees went outon strike on July i, 1975, although, admittedly, they werethen dues-paying members of Local 455. Although picketsappeared from time to time from July 1, 1975, until22 See Florida Automatic Sprinkler Contractors Association, supra; Auto-mated Business Systems, a Division of Litton Business Systems, Inc., aSubsidiary of Littrron Industries, Inc., 205 NLRB 532, 534-535 (1973); VegasVic, Inc., d/b/a Pioneer Club, 213 NLRB 841, 844-845 (1974); BeckEngraving Co., Inc., 213 NLRB 53, 54-55 (1974); Sheridan Creations, Inc.,148 NLRB 1503 (1964), enfd. 357 F.2d 245 (C.A. 2, 1966); Internationalsometime in January 1976, all of Koenig's six or sevenemployees reported for work during that period. However,in the latter part of January 1976 Koenig's employees wentout on strike. When Koenig's officials made inquiry, theydiscovered that the men were on strike against Koenig forthe purpose of inducing recognition by Koenig of Local810. It was after this that Koenig's president, Leistner, onJanuary 30, signed a collective-bargaining agreement onbehalf of Koenig with Local 810.Respondent Mohawk's president and sole owner, War-ren Reis, testified that at the time the strike began he hadapproximately 10 employees. These employees who weremembers of Local 455 at the time remained out on strikeuntil sometime in January 1976, approximately January 10.At that time three employees asked to return to work andReis took back the three because his shop had beeninoperative from the date of the strike until that time. Theemployees told Reis, when asking for work in January, thatthey wanted to work with Local 810. At that time theydisplayed to Reis union designation cards for Local 810.Reis had made no contact with Local 810 until that pointin time. In fact, Reis testified that he never heard Local 810mentioned at any of the association meetings which heattended and certainly he had never met or heard ofSilverman, president of Local 810. However, after the threeemployees displayed the Local 810 cards, Reis went toLocal 810's office and spoke to Silverman. Silvermanshowed him the collective-bargaining agreement that Local810 wanted Reis to sign. Accordingly, on that day Reissigned the contract with Local 810 and the employeessubsequently returned to work. After that date, furtheremployees were hired, but there is nothing in the record toshow whether they were Local 810 members or Local 455members or nonunion employees.With regard to Respondent Paxton, Irving Melnick,secretary-treasurer, testified that in late November or earlyDecember, after his employees who were members of Local455 had gone out on strike on July 1, 1975, he wasapproached by three employees. The employees showedhim Local 810 union designation cards. The employeesinformed Melnick and Mayers, president of Paxton, thatthey had spoken to a organizer from Local 810 and theywere interested in becoming part of the Local 810organization. Melnick then asked the individuals if thatwas what they really wanted. They answered in theaffirmative and that they had all signed cards. Melnickthen inspected the cards. The following day he received atelephone call from President Dennis Silverman of Local810 and, within a week thereafter, met with Silverman atLocal 810's headquarters in Manhattan. Silverman de-scribed Local 810's activities and what they had to offer theemployees and, in fact, showed to Melnick copies of thevarious plans and the prospective collective-bargainingagreement. After studying the agreement, Melnick calledMayers from the Local 810 office and they togetherconcluded that it would be a good arrangement for them toLadies' Garment Workers' Union, AFL-CIO [Bernhard-Alrmann TexasCorp.] v. N.LRB., 366 U.S. 731 (1961); Wickes Corporation, WickesManufactured Housing Division, 197 NLRB 860 (1972); Clement BrothersCompany, Inc., 165 NLRB 698, 699(1967).23 Komatz Construction, Inc., 191 NLRB 846, 851 (1971); InterpaceCorporation, 189 NLRB 132, 138-139(1971).275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsign the agreement. Accordingly, on that day an agreementwas signed as heretofore related. According to Melnick, hehad never been in contact with, nor had spoken to, anyLocal 810 representative prior to the telephone call on theday after his three employees had requested reemploymentand membership in Local 810.Finally, Murray Scheiner, who identified himself only asa partner of Master Iron Craft, but who signed a collective-bargaining agreement with Local 810 on January 28 aspresident of that corporation, testified that, as of the daythe strike started, Master Craft had five employees.24Therecord does not show whether these five employees alljoined the strike, but, in any event, by late December andearly January three of these same employees were workingat Master. In January 1976, John Michelinos, a representa-tive of Local 810, approached Scheiner and informed thelatter that a majority of Master's employees were represent-ed by Local 810. Michelinos then showed Scheiner thecards signed by the three employees. An appointment wasthereupon made and, as a result, Scheiner went to theoffice of Local 810 President Dennis Silverman. Thismeeting took place on January 30 and, at the end of themeeting with Silverman, Scheiner signed an agreementwith Local 810. However, on cross-examination Scheineradmitted that he had five employees working at the time ofthe strike and an additional one in layoff status in additionto Waldman who was on temporary leave of absence at thetime the strike began. None of these employees had quit orhad been discharged at the time of the signing of theagreement with Local 810, so that, in fact, Local 810represented only three out of seven Master employees, allof whom were Local 455 members when the strike began.The record shows that all of the members of theAssociation, at the time the strike began, employedindividuals totaling approximately 250. The total numberof employees of Respondent Koenig, Mohawk, Paxton,and Master together, at about the time they signed theagreements with Local 810, was no more than 30individuals. The Board has established, with court approv-al, that where a multiemployer bargaining unit exists, andsuch unit employees are represented by a lawfully designat-ed or recognized bargaining representative, before anyemployer can withdraw from the multiemployer associa-tion whose employees constitute the said multiemployerbargaining unit, and upon such withdrawal recognizeanother union as the withdrawing employer's employees'bargaining representative, such withdrawing employer,once multiemployer bargaining has commenced, must havea good-faith doubt as to the continued majority status of theunion bargaining with the multiemployer group. Any doubts asto the withdrawing employer's own employees' continuedadherence to the first union is not sufficient to justifyrecognition of the second union and such recognition is,therefore, violative of Section 8(a)(5) and (1) of the Act. 25 Forreasons hereinafter explicated, I find that at the time of thesigning of the agreements by the Respondent Employers24 These five did not include Morris Waldman who had been laid offsome time before and had asked for a voluntary leave of absence when hewas recalled in June 1975. Accordingly, he was not working when the strikecommenced.25 See Beck Engraving Co., Inc., supra; Sheridan Creations, Inc., supra.26 It should be noted that none of the other Respondents, aside fromwith Local 810 the multiemployer bargaining unit was stillintact and, therefore, the change of allegiance of 30 out of250 employees was not sufficient to support a good-faithdoubt as to the continued majority status of Local 455 asthe bargaining representative of the employees of themembers of the Association in the associationwide unit.26E. Picket Line Activity and Other Alleged UnlawfulActivity of Local 455At various times, most of them subsequent to thewithdrawal from multiemployer bargaining by the 17Respondent Employers on January 16, 1976, there oc-curred incidents at various Employers' establishmentswhich went beyond activity which the Board has held to belawful or excusable picket line conduct. Some of thisactivity was alleged by the counsel for the General Counselto have violated Section 8(b)(l)(A) of the Act. Other,similar conduct, although not alleged in the GeneralCounsel's complaint against Local 455, nevertheless isalleged by Respondent Association and its members asunprotected picket line activity.By way of background of some of this activity, althoughnot alleged in the complaint as violations of the Act, inApril or May 1976, Ken Leistner, an employee of KoenigIron Works, and son of President Sol Leistner, who signeda collective-bargaining agreement in January with Local810, was met on a street corner near the entrance to theKoenig shop by Local 455 Representative John Bell. Afterthey greeted each other, Bell told Kenneth Leistner that hisfather, Sol, was in trouble, and Local 455 members whowere working would not be let back into Local 455 withoutpaying heavy fines. Bell stated that Local 455 wasfollowing Koenig trucks and there were ways that thesetrucks could be stopped. He then allegedly stated that therewas a strong chance that people could get hurt and trucksdestroyed but that none of this would happen if Koenigsigned up with Local 455. Bell told Kenneth Leistner thatthe taking of such action was not up to him or to Local455's president, Colavito, but he referred to some vaguecommittee which would decide upon whether to take suchaction.27On May 17, 1976, about 5:50 a.m., Ken Leistner andemployee Tom Rafferty were accosted by two men whostood in front of the employees' door of the Koenig facility.The spokesman for the two men was described by Leistneras tall, blonde, and wearing a black beret. The manwearing the beret asked where Leistner and Rafferty weregoing. When Leistner answered "inside," the man in theberet said, "You're not going inside, its a 455 shop, you'reon strike." Leistner answered that there must be a mistakeinasmuch as the shop was a Local 810 shop. With that, thesame man said that if Leistner and Rafferty went insidethey would get their "ass kicked." The two men thenattempted to block the door, but Rafferty and Leistnerwalked between them and entered.Koenig, Mohawk, Paxton, and Master, attempted to show during thehearing employee majority support for Local 810 at the time they enteredinto bargaining agreements with that Union.27 The foregoing is merely recited as background but becomes somewhatimportant in consideration of part of Respondent Association and itsmembers' defense in the refusal-to-bargain aspect of this proceeding.276 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.After Ken Leistner entered the shop, he went to thegarage area and rolled up the garage entrance door whichopened onto the street directly in front of the Koenig shopnear the other door that Leistner and Rafferty had entered.By that time, five or six individuals had gathered in front ofthe shop and among them were John Bell and KennethMannsman, heretofore identified as a member of the Local455 Executive Board. Although Leistner did not identify,specifically, who made the remarks that followed, merelyreferring to them as "they," it was stated by the individualspicketing with Bell and Mannsman, and perhaps by one ofthose two also, that they were not going to let any trucksout; that this was a Local 455 shop and they would "kickthe shit" out of anyone trying to get into the shop. At thatpoint several employees from various other shops in thearea passed and they were stopped and threatened by thepickets.Approximately at 6:45 a.m. that day, Sol Leistner parkedhis car on the street near the shop entrance. As he wasgetting out of the car to enter the shop, the man in theblack beret asked him where he thought he was going. Thesenior Leistner asked, "Who the hell are you?" To whichthe man in the black beret answered, "You are not goinginto the shop, its a 455 shop, you are on strike and you aregoing to get your ass kicked if you try to enter." The seniorLeistner then addressed Bell and asked the latter what wasgoing on. Bell answered to the effect that this was "striketime" and that no trucks would go in and no trucks wouldgo out.Shortly thereafter another employee, Don Hammer,came out of the subway, approached the entrance and wasgiven the same threats. When he attempted to enter theshop, Bell and Mannsman blocked the doorway. However,the employee managed to slip behind them and enter theshop at the beckoning of Ken Leistner. Other employeesentering that morning experienced similar handling byBell, Mannsman, and the pickets. Among these employeeswho sought to enter was one Christopher Brown. He triedto enter the shop at approximately 7 a.m. when he saw agroup of men out in front with picket signs for Local 455.As he entered the shop, or attempted to do so, KennethMannsman came up to him, asked him where he was goingand continuously stepped in front of Brown attempting toprevent Brown's ingress to the shop. All the time that thiswas occurring, Mannsman was calling Brown a scab.When Brown asked why Mannsman was doing this, thelatter answered that he was from Local 455 and that theyhad been picketing for 10 months. Brown answered thatthis was a Local 810 shop; that Brown worked for Local810, to which Mannsman answered that Local 810 were abunch of scabs. At that point, Mannsman made a gesturewith his mouth as though he were going to spit at Brown.At this point Brown told Mannsman that he would knockout the latter's teeth if he spit at Brown. With this threat,Mannsman backed off and stated that there were ways of25 From credited testimony of both Kenneth Leistner and Brown. Inother parts of this Decision, I may credit Mannsman. However, I do notcredit the denials of Mannsman with regard to this incident or his version ofthe same. Although it may well be that there were some exaggerations inKenneth Leistner's testimony, I found Brown to be a most reliable witnesswhose testimony was not altered in any substantial manner on cross-handling "punks like you, we'll get you later, somethinglike that." 28In another similar incident, shortly after Richard J.Mason began employment with Respondent EmployerGreenpoint on February 23, 1976, he was called a scab byJohn Bell who, at the same time spat in Mason's direction.Also, about the same time while Mason was working withanother employee of Greenpoint named Charlie, Bellcalled to Charlie and told the latter that he, Charlie, wasworking for blood money. Additionally, according toMason, Bell said to Charlie or "Carl," as the latter was alsoknown, "23 years in the Union, you know better than that,get out of there Carl, that is blood money."In addition, Mason testified that at one time while hewas at work, a picket, or at least an individual whomMason assumed was connected with the Union, took apicture of Mason while the latter was at work. Later in theday, the same individual, Timothy Garner, took anotherpicture of an employee named Dennis when they went outfor coffee. Mason testified that when Garner :ook hispicture, at approximately the same moment, Tony Schifa-no, a union official, was passing by in a red car. However,there is nothing in the testimony to connect Schifano withGarner or tending to show that Garner was taking thepicture at the request of Schifano or any other unionofficial.In addition to all of the foregoing, another picket, whohad been name-calling, told Mason about the same timethat he should not be surprised to see the pickets at hishome. The next morning he observed some strangers acrossthe street from his home. They carried no picket signs andMason admitted that he had never seen these men before.According to Mason, he notified the police and some ex-Marine friends. When these friends appeared on the scene,the individuals who had been across the street fromMason's home disappeared.I cite this testimony of Mason only for the purpose ofshowing what the General Counsel has described as thetestimony to prove violations of Section 8(b)(X)(A) of theAct. However, I find no reliable connection with Local 455officials in any of the foregoing events involving Masonand I shall dismiss all of the violations with regard to anythreats or other incidents which were alleged as violationsof Section 8(aX)(1) with relation to Greenpoint or employeesof Greenpoint.29Additionally, counsel for Respondent Association of-fered the testimony of George Geuther, Jr., president ofGreenpoint, to the effect that from the beginning of thestrike Greenpoint had suffered considerable damage to itsproperty caused by vandalism which in turn brought thepolice down to the premises quite often. Geuther alsotestified that the pickets would come down 20 or 30 at atime and swear at Geuther and the men who were working.They would also pound on the door. One day Schifanoapproached the area where Geuther and his father wereworking and told them that he did not want them to callexamination and conclude that his testimony lends credence to thetestimony of Kenneth Leistner. Bell did not testify.29 The fact that Local 455 officials might have admitted picketing at thehome of officers of some of the companies involved herein does not provethat Local 455 was engaged in the incident at Mason's home.277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe police about the pickets anymore. Schifano furtherstated, according to Geuther, that he would give them goodreason to call the police if they did not stop. When Geutherasked Schifano if that was a threat, Schifano answered"yes" that it was a threat. To this Geuther said, "You're abigger fool than I thought you were." 30Kenneth Mannsman, who has been mentioned hereto-fore as a member of the Executive Board of Local 455, wasalso involved in some events concerning Long Island SteelProducts Co., a Respondent Employer in this proceeding.These events were alleged by the General Counsel to havebeen violations of Section 8(b)(1)(A) on the part of Local455. Thus, on February 25, 1976, at approximately 2:30p.m. on the afternoon of that day, Long Island PresidentDavidson, Vice President Steinfeld, and three employeeswere leaving the Long Island premises in an automobilethrough an alley leading from the premises to the street.When they approached the sidewalk in order to cross it togo out into the street, employee Michael Frenna, who wasthen on the picket line, placed himself in front of the car.At that time, another individual, Ted Lincke, approachedthe car yelling obscenities and started taking pictures of theemployees in the back seat. At the same time some of theother pickets began banging on the car. However, at thatpoint the police stepped in, the pickets dispersed, and thecar was permitted to proceed. Present during this entireincident was Mannsman who stood toward the front of thecar a bit to the side. Mannsman made no effort to stopwhat was going on and could observe Lincke takingpictures of the men in the back seat. Mannsman made noeffort to move the pickets from in front of the vehicle or tostop Lincke from taking the pictures.On Saturday, January 31, an employee of a glasscompany came to the premises of Long Island to repairsome of the windows which had been broken. When he wasfinished working on a door window, this individualreturned to his automobile and started up his motor. Atthat moment, Kenneth Mannsman stepped in front of therepairman's car and prevented him from moving. Theindividual seemed to be somewhat upset and came out ofthe car with an iron bar in his hand. He returned to theshop and Vice President Steinfeld of Long Island thencalled the police. When the police arrived, Mannsmanremoved himself from in front of the vehicle and therepairman was able to leave.31In addition to the foregoing, counsel for RespondentAssociation and the individual Respondent Employersoffered certain testimony with regard to additional inci-dents, not alleged as violations by the General Counsel, butwhich were claimed to have constituted violence andthreats of violence and destruction of property at thepremises of Respondent Employers Paxton Metalcraft,Mohawk Steel Fabricators, and Trojan Steel Corp. This30 The foregoing is cited only in connection with the defense ofRespondent and is not recited as part of any testimony in support of theg(b)( )(A) allegations of the complaint against Local 455.31 The recitation with regard to the incidents concerning Mannsman atLong Island Steel is adopted from the testimony of Long fsland PresidentDavidson and Vice President Steinfeld. Although there was some referenceto the fact that this employee who had come to repair the glass in the LongIsland door had threatened Mannsman with a hammer, I do not credit thisfor reasons that I discredit other Mannsman statements. I therefore creditthe testimony of Davidson and Steinfeld whose testimony was straightfor-ward and unaltered on cross-examination in respect to these incidents.testimony was offered in support of Respondents' defenseand offered as reasons why, in any event, no bargainingorder against Respondent Employers or the RespondentAssociation should be issued.Paxton Metalcraft Corp.'s President, Leo Mayer, testi-fied that at the outset of the strike he had three employeesin the plant, all of whom joined the strike. Among themwas Antonio Monturo, who, as noted above, was solicitedby Mayer and Vice President Melnick, to join Local 810,but who refused to do so. According to President Mayer,Monturo refused to return to work at Respondent's plantbecause Monturo was threatened. Monturo explained toMayer, that he was afraid, not so much for himself, but forhis wife and kids because the Union knew his address andat one time there were men brandishing baseball bats infront of his house at 5 o'clock in the morning when he wasready to leave for work.It is significant to note, however, that Monturo testifiedhe refused to return to work because Paxton had refused tosign a contract with Local 455 and that, in fact, at the timethat Mayer testified that Monturo was being threatened byLocal 455 Monturo was picketing the premises of Paxtonon behalf of Local 455. Thus, it is doubtful that the eventswhich both Mayer and Melnick testified to with regard tothe wrongful activity of the union representatives, ashereinafter set forth, was entirely factual and, I conclude,that there was involved in their testimony considerableexaggeration.Mayer thus testified that on a day shortly after the strikebegan, the guard door in front of the entrance of thePaxton premises was torn down and off its hinges. WhenMayer, who had observed all during the morning themovements of the pickets, came outside, he saw JohnSteinhauser, an admitted union official, immediatelyoutside the removed door. When Mayer asked Steinhauserif he had any part in the removing of the door, Steinhauserrefused to answer. However, Mayer admitted, in testifying,that he had not personally seen nor heard the door beingripped off.Mayer also testified to two further alleged incidents. Hetestified that on one day when he opened the door of theplant to permit his partner, Melnick, to enter with thelatter's car, Union Official Bell, who was standing 2 or 3feet away from Mayer, tossed a lighted cigarette at Mayerhitting him in the chin. This resulted in an injury for whichMayer had to see a physician. Mayer further testified withregard to Bell that Bell had threatened him, stating thatBell was going to go to Old Tappan, where Mayer lived.Mayer also testified to a rock-throwing incident inwhich, allegedly, pickets were throwing rocks at Paxtonemployee Caruso. When Mayer observed the rock-throw-ing, he saw Bell throwing rocks up on the roof of thepremises at Caruso who was on the roof performing workGeneral Counsel also offered testimony with regard to events whichallegedly occurred at the premises of S. Cervenka and Sons, Inc. However,although this alleged incident, among others, involved the alleged punctureof a tire of a truck, there was no connection whatsoever between the Unionand the puncture of the tire. Furthermore, there was no testimony offered byany witness that such witness actually saw the tire being punctured.Accordingly, at the hearing herein, I dismissed that portion of the complaintagainst Local 455. That dismissal is hereby reaffirmed.278 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.for Paxton. However, when Mayer filed a complaint withthe police against Bell for the rock-throwing incident, Bellcounterclaimed with a complaint that Mayer had threat-ened Bell with an iron pipe. Thereupon, the entire matterseems to have been dropped.Except for the alleged incident where the door of thepremises had been torn off, all of the other allegedincidents, according to Mayer's own testimony, occurredafter Paxton had signed a collective-bargaining agreementwith Local 810 and after Paxton had withdrawn frommultiemployer bargaining with Local 455. It should benoted in connection with all of this that although Mayer'spartner, Melnick, testified he was not asked about any ofthese incidents. His testimony was limited to the circum-stances under which the collective bargaining with Local810 was executed with one exception. He testified that hedid see Bell toss the cigarette at Mayer.Thus, I find and conclude that Bell did commit the act ofthrowing the cigarette into Mayer's face. However, I havegrave doubts as to the occurrence of the other incidentsinsofar as the Union's responsibility is concerned. Futher-more, by reason of the claim and counterclaim in thealleged rock-throwing incident, I find and conclude thatthere could have been a provocation on both sides and,additionally, witnesses called by counsel for the GeneralCounsel testified that the rock-throwing was commencedby Paxton employee Caruso throwing rocks down on thepickets from the roof of the Paxton premises. I, therefore,conclude that the evidence is insufficient to find that Bell,or any other union representative, provoked the incident.With regard to an alleged incident involving employeeRichard H. White of Mohawk Steel Fabricators, there isnothing to connect this incident to the Union. According toWhite, he was driving his car when another automobiledrove up alongside him and two men whom he described,one of whom could possibly have been Union BusinessAgent Tessler, told him that he had better watch himselfinasmuch as the same people who had committed certainacts at Long Island Steel could possibly commit similaracts against White. Evidently, White had been a Local 455member but had returned to work for Mohawk. Thisconstituted the entire incident. Because of White's inabilityto definitely identify Agent Tessler of Local 455 or connectthe incident directly with Local 455 and because theincident occurred away from the Mohawk plant, it couldhave been merely a warning given in a friendly manner.This is so because, according to White, the individualsstated that they were really not concerned inasmuch asthey were working.We come finally to incidents occurring at the premises ofTrojan Steel Corp. and at alleged incidents occurring tomembers of the Feinglass family which controls thatcorporation.The difficulties at the premises of Trojan Steel Corp.,unlike the difficulties that occurred at other RespondentEmployers' premises, were of a more serious nature incertain respects. Additionally, they occurred before thewithdrawal of the 17 Respondent Employers from multi-employer bargaining on January 16, 1976. In fact, theyoccurred in September and October 1975. It should benoted, however, that the feeling of enmity which seemed tohave existed at Trojan between officials of Local 455 andthe pickets on the one hand and the Feinglasses, the familywhich owned and controlled Trojan, on the other, couldhave been exacerbated when a picket was hit, eitheraccidentally or purposely, by a truck driven by ArnoldFeinglass, president of Trojan, on or about October 10,1975.According to Stuart Feinglass, the son of TrojanPresident Arnold Feinglass, and an employee of Trojan, onor about September 30, 1975, and prior to that date, he hadbeen warned and threatened by pickets that if he continuedto work during the strike he would be injured and, perhaps,killed. However, because of certain inconsistencies inStuart Feinglass' testimony on direct and on cross-exami-nation, I conclude that, to a great extent at least, much ofStuart Feinglass' testimony was exaggerated. He testifiedthat on September 30, 1975, or thereabout, some days afterthe picketing of Trojan began and after there had beensome boos and other catcalls made by the pickets as StuartFeinglass and his brother-in-law, Jim Maisch, enteredRespondent's shop, a broadcasting company's representa-tive came to the premises of Trojan located in a section ofthe Bronx, New York City, and interviewed Mario Plaza,the shop steward for Local 455 who was also on the picketline on behalf of Local 455 and, also, possibly interviewedArnold Feinglass. On that day, most probably because ofthe appearance of the broadcasting apparatus, a crowdgathered which was larger than had normally beenpicketing the Trojan premises. Present, also, at thepremises were John Steinhauser, a union business agent ordelegate of Local 455, and Tony Buffalino, another agentor representative of that Union. According to StuartFeinglass, when the broadcasting reporters and interview-ers were present, the pickets were shouting that they weregoing to kill Stuart Feinglass. This is one of the instanceswhich I consider exaggerated in that I do not believe thatthe pickets would have done so in the presence of thebroadcasting reporters. I believe such would have beenhighly unlikely under the circumstances. Furthermore,although, according to Stuart Feinglass, the pickets seemedeven angrier the next day, and the numbers increased to 50to 60 on October 1, I conclude that this could also well bean exaggeration because of the fact that on that date anumber of employees from other nearby metal plants, whowere also on strike as members of Local 455, but who werenot involved in the instant proceeding, became curious andwere drawn to the premises. In fact, they were notpicketing Trojan but were across the street. According toStuart Feinglass, Buffalino and Steinhauser were presentacross the street and were wielding baseball bats. ArnoldFeinglass also testified to this. However, some doubt isthrown upon any alleged using of baseball bats and threatshurled at Trojan employees and the Feinglasses by thestriking employees and union representatives becauseStuart Feinglass admitted in testifying, as did ArnoldFeinglass, that on most occasions during this entire periodthere were anywhere from 2 to 10 policemen at or near thepremises at almost all times and especially at times whenthe Feinglasses were either entering or leaving the plant.However, things began to turn truly ugly only after apicket, Tobias Wolf, was hit by the rear of a truck driven279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Arnold Feinglass on October 10, 1975. That thisincident occurred there is no doubt, inasmuch as ArnoldFeinglass did not deny this incident in his testimony.Sometimes Stuart Feinglass was followed by other carswhen he left the plant in the evening in his own car.According to him, on one occasion not too long after theforegoing incident, he was followed by a car driven bySteinhauser who, after pulling alongside the car of StuartFeinglass attempted to cut off Feinglass' car as theyproceeded away from the plant. Also, a rock was hurledfrom the Steinhauser car through the driver's side windowof Stuart Feinglass' automobile. The police, who wereescorting Feinglass at the time, gave chase and ultimatelyarrested Steinhauser who was eventually convicted on twomisdemeanor charges. These charges involved the willfuldestruction of property and the endangering of lives.However, there occurred another incident the day afterArnold Feinglass backed his truck into, and knockeddown, picket Tobias Wolf. On that day, as ArnoldFeinglass was standing in the garage door opening of theTrojan premises, Steinhauser saw Arnold Feinglass andcame rushing at Feinglass. Feinglass, seeing Steinhauserrushing at him, pulled down the garage door and as he didso Steinhauser, according to both Arnold and StuartFeinglass, attempted to reach under the closing door andgrab at Arnold Feinglass' legs. It is true that at that pointSteinhauser was undoubtedly angry, but this anger couldwell have been caused by the injury to Tobias Wolf on thepreceding day. While the behavior of Steinhauser at thattime is not excusable, nor should it be condoned, it wascertainly understandable.32Stuart Feinglass also testified that at one time while hewas approaching the plant, after calling to state that he wascoming in and that the door should be opened, his mother,who acted as secretary to the Trojan firm, was standing atthe opened door for Stuart Feinglass to enter whenSteinhauser spat at her. However, it should be noted inconnection therewith, that when a coffee truck appearedsoon thereafter both Stuart and his mother came out andhad coffee and conversed with Steinhauser. Accordingly, Iconclude that the spitting incident did not actually occur,at least not in the context in which Feinglass related.In any event all of these events were over by the end ofOctober. The only truly violent incident was the breakingof the glass in Stuart Feinglass' car by the throwing of arock from the car driven by Steinhauser. While this is anunforgivable situation for which the Union must be heldsomewhat responsible inasmuch as Steinhauser was aunion agent, there is no evidence whatsoever that Steinhau-ser was ever instructed by anyone superior to him in theUnion to commit any violent, criminal act. Additionally,although Trojan was one of the Employers who, onJanuary 16, did withdraw from multiemployer bargaining,it is also equally true that it later signed an agreement withLocal 455 which agreement was basically the same as theagreement signed by the five employer-members of theAssociation who signed with Local 455 late in January1976. Further, this agreement, which was entered into in32 It should be noted in connection with this incident that althoughStuart Feinglass testified on direct evidence that Steinhauser grabbed hisfather's legs, Arnold Feinglass testified that Steinhauser was not able to grabApril between Trojan and Local 455, contained certainminor differences from the contract between the otherEmployers who signed with Local 455. These differenceswere provided to accommodate peculiar situations atTrojan shop. Thus, even assuming the truth of thetestimony regarding incidents to which Arnold and StuartFeinglass testified, it would seem that these incidents didnot prevent Trojan from accepting Local 455's contract asnegotiated in January 1976. Accordingly, the incidentswhich occurred could not have had a chilling effect uponTrojan nor caused Trojan to be completely unwilling to dobusiness with Local 455. Moreover, inasmuch as theseincidents of violence occurred before Trojan's withdrawaland almost 6 months before the signing of the collective-bargaining agreement between Trojan and Local 455, itcannot be said that Trojan was forced by these acts ofviolence and alleged acts of violence into signing withLocal 455, or were forced to deal with Local 455 by any ofthe actions of Local 455 or its representatives.F. The Requests for ReinstatementAs heretofore set forth, on July 1, 1975, the employees ofthe Respondent Employers who were members of Local455 went out on strike. At that time, the strike was calledfor the reason that no agreement had been reachedbetween the Association and Local 455 with regard to theadoption of a renewed collective-bargaining agreement.The former collective-bargaining agreements between theindividual Respondent Employers and Local 455 allcarried the same expiration date, June 30, 1975. According-ly, when the strike was called and the Local 455 memberswalked out on their respective Employers, the strike waspurely economic in nature. General Counsel contends andclaims that this strike was converted into an unfair laborstrike by various acts which he contends are, and were,violations of the Act committed by the Association and itsmembers. Therefore, the employees who struck on July Ihave become unfair labor practice strikers and are entitledto reinstatement by reason of the unconditional requestmade on their behalf by Local 455. Received in evidence isthe letter of request for reinstatement sent to the Associa-tion's members by Colavito, as president of Local 455. Itwas stipulated that this letter was sent by FinancialSecretary Zito, over the signature of Colavito, on or aboutFebruary 27 to 16, of the Respondent Employers, onMarch I to 4 other Respondent Employers, and on March3 to Respondent Employer Cervenka. It was furtherstipulated that with regard to that letter delivery wasrefused by Respondents Greenpoint, Melto, and Trojan.With regard to Respondent Spigner and Sons, the letterswere sent, evidently, to a post office box but remainedunclaimed. The letters were all uniform and stated asfollows:On behalf of your striking production and maintenanceemployees, we repeat the request previously made thatthey unconditionally return to work at their previous orsubstantially similar jobs.Arnold Feinglass' legs inasmuch as the door shut before Steinhauser coulddo so.280 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.Please advise us of the date and time that you desirethem to report to work.At the same time, and at the same dates, UnionFinancial Secretary Zito, over the signature of PresidentColavito, sent another letter to the same Employers and inthe same manner. This letter was a second reply to thewithdrawal letter of January 16 from collective bargainingby Respondent Employers, and also informed them that anagreement was arrived at between Local 455 and theAssociation which, of course, was referring to the agree-ment made with the five Employers on January 23, 1976.This letter stated, in substance, that Respondent Employ-ers had agreed to bargain collectively with Local 455 on amultiemployer basis and designated the Association torepresent them. The letter further went on to state that anyattempt to unilaterally withdraw would be improper andunlawful. It then informed the addressees that on January23, 1976, an agreement was arrived at between Local 455and the Association and a copy of this agreement whichhad been arrived at was enclosed. The letter ended with thestatement to the effect that Local 455 considered theparties bound by the agreement and that the withdrawingmembers of the Association implement the same forthwith.Thus, there is presented for consideration hereinafter theissue of whether the employees who went out on strike were(a) unfair labor practice strikers as of the time the demand,as noted above, was made for their unconditional reinstate-ment, and (b) whether or not the letter requestingreinstatement when considered in the context of all thatoccurred was, in fact, unconditional.G. Respondents' Defense and Discussion ThereofRespondents contend that the withdrawals from multi-employer collective bargaining on January 16, 1976, weretimely and proper and lawful under the Board law andcourt decisions in view of the fact, as argued by Respon-dents, that the parties had reached an impasse in bargain-ing and that the circumstances surrounding that impassewere such as to render lawful the withdrawals. In supportof this basic contention, aside from any question as towhether an impasse did exist at the time of the withdrawal,Respondents bolster their argument by pointing to the8(bXl)(A) violations on the part of Local 455 and theadditional violence testified to at the hearing and asheretofore cited; to the very severe economic recessionseriously affecting the economic well-being of the employ-er-members of the Association, some of whom werevirtually without any source of business during theprolonged strike, not only because of the strike, but alsobecause of the very serious lack of work in the entirebuilding and construction industry; the original claimedreluctance of Local 455 to enter into multiemployerbargaining and the activities of Local 455 thereafter whichindicated that Local 455 was seeking to destroy theAssociation and to disrupt multiemployer bargaining; andfinally what Respondent claims to have been mere surfacebargaining on the part of Local 455 with the intention byLocal 455 not to reach an agreement with the Association33 144 NLRB 1592 (1963).a3 The cited case was denied enforcement upon other grounds, 500 F.2d181 (C.A. 5. 1974).as spokesman for the Association's members, but ratherwith the purpose in view of ultimately entering intoseparate agreements with the Association members, inother words, a process of divide and conquer.In addition to this basic contention and supportingarguments, Respondents further contend that, in anyevent, even assuming that the withdrawals were not timelyand the members of the Association are found to beobligated to bargain on a multiemployer basis through theAssociation with Local 455, the Association and itsmembers are not bound by the terms of the agreementwhich was entered into on January 23, 1976. (Counsel forthe General Counsel contends this agreement is bindingupon all of the members of the Association; that all themembers of the Association must comply therewith andadopt the same as their bargaining agreement with Local455.) Finally, above and beyond all of the foregoing,Respondents contend that pursuant to the theory of theBoard in the case of Herbert Bernstein, et al., a co-partnership d/b/a Laura Modes Company,33should theAssociation and its members be found to have violatedSection 8(aX5) of the Act, by reason of the violence andthreats of violence and destruction of property heretoforeset forth in this Decision, an order to bargain should notissue.By reason of these foregoing contentions it becomesnecessary to analyze, in the first instance, the bargainingwhich occurred, as earlier in this Decision set forth, todetermine whether, in fact, an impasse existed. This is sobecause the entire defense of Respondent with regard tothe "special or unusual circumstances" surrounding thewithdrawal falls by the wayside unless an impasse actuallyexisted at the time the attempted withdrawal was made onJanuary 16, 1976. Before doing so, however, it is well toreview, in brief, the cases which deal with withdrawal frommultiemployer bargaining once such bargaining has com-menced. The leading case in this respect is the case ofRetail Associates, Inc., 120 NLRB 388 (1958), in which theBoard held that where the multiemployer bargaining hascommenced, an employer may not withdraw from suchbargaining except by mutual consent or because of"unusual circumstances." Another case relied on heavilyby both General Counsel and counsel for RespondentAssociation and of the Respondent Employers whichfurther explicated the law of Retail Associates, supra, is thecase of Hi-Way Billboards, Inc., 206 NLRB 22 (1973). Inthat case, the Board decided that impasse alone isinsufficient reason to permit withdrawal of an employerfrom multiemployer bargaining once bargaining hascommenced.34The Board in Hi-Way Billboards, supra,stated that an example of the unusual circumstances whichwould permit withdrawal from multiemployer bargainingafter impasse would be presented where the withdrawingemployer has been faced with dire economic circumstances"in which the very existence of an employer as a viablebusiness entity has ceased or is about to cease." 35Thus, inone case the Board has held that an employer maywithdraw from multiemployer bargaining association afternegotiations with a union have begun or the employer is35 Hi-Way Billboards, supra, 206 NLRB at 23.281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubject to extreme economic difficulties which result inbankruptcy or an arrangement under the bankruptcylaws36or where an employer is faced with the eminentprospect of such adverse economic conditions as wouldrequire it to close its plant;37 or where the employer isfaced with the prospect of being forced out of business forlack of qualified employees to do the job and the Unionrefuses to assist the employer by providing replacementsfor the employees the employer has lost.38It should also be noted that in Hi-Way Billboards, Inc.,supra, the Board also defined what it considered to be animpasse in bargaining. The Board held that "a genuineimpasse in negotiations is synonymous with a deadlock:the parties have discussed a subject or subjects in goodfaith, and, despite their best efforts to achieve agreementwith respect to such, neither party is willing to move fromits respective position. When such a deadlock is reachedbetween the parties, the duty to bargain about the subjectmatter of the impasse merely becomes dormant untilchanged circumstances indicate that an agreement may bepossible. Once a genuine impasse is reached, the partiescan concurrently exert economic pressure on each other:the union can call for a strike; the employer can engage ina lockout, make unilateral changes in working conditions ifthey are consistent with the offers the union has rejected, orhire replacements to counter the loss of striking employ-ees .... Thus, a genuine impasse is akin to a hiatus innegotiations. In the overall ongoing process of collectivebargaining, it is merely a point at which the parties cease tonegotiate and often resort to forms of economic persuasionto establish the primacy of their negotiating position ...In short, a genuine impasse is not the end of collectivebargaining." 39In support of their contention that the withdrawals or theattempted withdrawals from multiemployer bargaining onJanuary 16, 1976, were lawful, Respondents rely, in part,upon an administrative determination made by theRegional Director for Region 2 of the Board in which theRegional Director refused to issue a complaint upon acharge filed by the Association against Local 455 fornegotiating separately with one of the original members ofthe Association, Dextra Industries, Inc. The charge allegedthat Local 455 had refused to bargain with the Associationin that having negotiated and signed a separate collective-bargaining agreement with Dextra, it sought, in effect, torefuse to bargain with the Association as representative ofthe members of the Association and, also, that Local 455did so with full knowledge that Dextra withdrew untimelyfrom Association bargaining. Also, the charge alleged thatLocal 455 had restrained and coerced the members of theAssociation in the selection of their representative for thepurpose of bargaining. On November 21, 1975, theRegional Director for Region 2 notified the Association, inwriting, that he refused to issue a complaint on the groundthat the investigation revealed no evidence that the Unionengaged in conduct designed to undermine the Associationand that, rather, the investigation revealed that Dextrawithdrew from the Association subsequent to the collapse36 See U.S. Lingerie Corporation, 170 NLRB 750, 751 (1968).37 See Spun-Jee Corp. and The James Textile Corp., 171 NLRB 557, 558(1968).of bargaining and chose to negotiate with the Union on anindividual basis. In the dismissal letter, the RegionalDirector stated that impasse in bargaining had beenreached before Dextra withdrew and before Local 455consented to such withdrawal and began to negotiate withDextra. The Association and its constituent members, whoare Respondents herein, contend that this was determina-tive of the situation and that, therefore, an impasse existedand, accordingly, the determination by the RegionalDirector that an impasse existed was the law of the caseherein. Accordingly, Respondents argue, an impassehaving existed the question then remains as to whetherthere were sufficient additional surrounding circumstancesunusual enough to find that the withdrawal of the namedindividual Respondent Employers and the Associationfrom collective bargaining was timely and not violative ofthe Act.However, from the definition and the explanation ofimpasse hereinabove cited, as it applies to multiemployerbargaining, it is evident that after June 30, 1975, suchimpasse was broken because Local 455 immediately afterthe strike began circulating and presented to independentiron construction companies copies of its changed proposaland at the August 1975 meeting, admittedly called at thebehest of the Association, Local 455 formally presented itsrevised proposal to the Association negotiators. This, ofcourse, ended the impasse and negotiations began anew.Although the contract between Local 455 and Dextra wasexecuted after July I and after the impasse had been ended,it must be assumed from the timing that the facts uponwhich the Regional Director of Region 2 of the Boardbased his dismissal of the charge filed by the Associationwere facts relating to conditions as they existed on andbefore June 30. Therefore, the withdrawal of Dextra andthe negotiating by Local 455 with Dextra was not unlawfuland could not be interpreted as being aimed at destroyingmultiemployer bargaining.It should be noted, additionally, that the administrativedetermination by a Regional Director who acted in thecapacity of a representative of the General Counsel of theBoard cannot be binding upon the Board or upon me withregard to the full determination of the instant case, notonly because the facts, as the Regional Director must haveknown them, were different from the facts presented at thehearing herein, but also because an administrative determi-nation by a Regional Director, acting in his capacity asrepresentative and counsel for the General Counsel, is notbinding as a final determination upon the Board in theevent that a complaint is later issued by the same or otherRegional Director based upon a disagreement between thesame parties. Such administrative determination andrefusal to issue complaint is not res judicata, and is notdeterminative of the facts in the instant proceeding.Neither was the refusal of the United States district courtto enforce the 6-month resignation provision of the bylawsof the Association against Dextra in any way binding uponthe determination of the issues in the current case.38 Atlas Electrical Service Co., 176 NLRB 827, 830 (1969).3 Citations omitted. See Hi-Way Billboards, 206 NLRB at 23.282 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.Upon the refusal of the Regional Director of Region 2 toissue a complaint as aforesaid and because the districtcourt refused to enforce the 6-month resignation provisioncontained in the bylaws of the Association against Dextra,the Association notified its members that it felt that itcould no longer require the members of the Association toconduct their bargaining through the Association. How-ever, the fact that the Association chose to put thisinterpretation upon these two foregoing determinationsdoes not in and of itself excuse the withdrawal, monthslater, from the associationwide bargaining of the individualRespondent Employers.As set forth earlier in this Decision, after the meeting inlate August between the Local 455 negotiators andnegotiators for the Association, there were several bargain-ing sessions during the period from August to the end ofDecember 1975. While the record does not reveal, in detail,what occurred at those bargaining meetings, it is apparentthat little or no progress was made toward reaching anagreement. However, before the withdrawal, and shortlyafter the end of the year 1975, Local 455 had signed acollective-bargaining agreement with Allied, the othermultiemployer bargaining Association heretofore de-scribed. Under these circumstances, Local 455 was in aposition to better inform, and produce for, the Associationnegotiators more exact details as to what the contributionsto the various funds would be because the Allied contractwas historically the agreement which set the pattern forfunds contributions from Employers in the industry whoseemployees were represented by Local 455. It was, therefore,finally possible for Local 455 to present these final detailsupon which negotiations could be furthered and uponwhich ultimate settlement could possibly be reached.Possibly as a result, on January 14, 1976, a negotiatingsession took place between representatives of the Associa-tion and Local 455. In the course of that meeting, Local455 offered a reduction in its wage demand and theAssociation made a counterproposal which was rejected bythe representatives of Local 455. However, although themeeting ended without any agreement on many moneymatters, the parties decided to once again make an attemptto see if they could move from the respective figures uponwhich they could not agree. Therefore, the meeting endedwith the understanding that further negotiations wouldfollow. However, only 2 days later, Irving Spigner,president of the Association, wrote to Local 455 a letter inwhich he set forth the decision of Respondent Employersherein to withdraw authorization from the Association toengage in collective bargaining or conclude any agreementon their behalf with Local 455. Thus, I find and concludethat upon the day that the withdrawal became effective,January 16, 1976, by reason of what has heretofore beenrecited with regard to the facts of the negotiations, and byreason of Board decisions defining impasse and the effectsof the same as heretofore cited, that as of the date ofwithdrawal no true impasse existed. There had beenmovement at the last meeting held only 2 days prior to thewithdrawal and although no agreement was reached onthat day, when the parties parted they had agreed to meetagain. The fact that the members of the Association had,by January 16, changed their minds about meeting again asa multiemployer group for the purposes of bargaining didnot in any respect create an impasse where none had beforeexisted.Turning now to the other contentions of Respondentsthat unusual circumstances existed to warrant the with-drawal from multiemployer bargaining, the first matter forconsideration would necessarily be Respondents' conten-tion that from the very outset of the multiemployerbargaining, indeed, before the bargaining even began,Local 455 was not only reluctant to come to the bargainingtable with the Association to bargain or to negotiate on amultiemployer basis but, in fact, set out to destroy anddivide the Association. In support of this contention,Respondents argue that, even before the bargaining began,Local 455 would not agree to include Employers BalfourDoor Co., Weatherguard Service, Inc., and Esco IronWorks in the multiemployer bargaining group becausenegotiations between these three individual Employerswith Local 455 had already begun.However, while this may have represented a certainstubbornness and, perhaps, reluctance on the part of Local455 to accept the Association as the bargaining representa-tive of these three companies, it fails as proof that Local455 was unwilling to deal with the Association asrepresentative of the other employer-members of theAssociation who had not begun bargaining with Local 455on a single-employer basis. Nor does it constitute proofthat Local 455 embarked on a course of conduct designedto destroy multiemployer bargaining through the Associa-tion.In further support of their contention that Local 455sought to destroy associationwide bargaining, Respondentsalso point out that during negotiations Local 455 signedseparate agreements with several members of the Associa-tion who withdrew. However, so far as the record shows,the withdrawals of those employer-members were volun-tary and not as the result of any purposeful pressure byLocal 455. It would seem that those employer-memberswho withdrew from multiemployer bargaining did so inorder to bargain on a separate individual basis with Local455 possibly by reason of the fact that the strike was ineffect and was hurting their business. This is a normalresult of the economics of strikes. The prolonged bargain-ing had failed to reach a point where agreement could beeffected at an early date and, accordingly, the Employerswho withdrew reached the conclusion that bargaining on asingle-employer basis with the consent of the Union wouldbe economically more feasible for them. Therefore, I findand conclude that the fact that these withdrawals, althoughdue to union pressure in the sense that Local 455 and themultiemployer bargaining negotiators had not reachedagreement, such pressure was not applied to any individualEmployer for the purpose of forcing such Employer out ofmultiemployer bargaining. I find and conclude that it wasthe economics of the situation which brought aboutresignation from multiemployer bargaining by thoseEmployers who chose to bargain separately with Local 455while the Association continued to bargain for its othermembers.Closely akin to the foregoing contention of RespondentAssociation and its members is the further argument that283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the entire course of conduct starting with thenegotiating meetings which took place in June 1975 andcontinuing until the withdrawal by the named Respondentson January 16, 1976, the Union engaged in surfacebargaining with the intention of never reaching anassociationwide agreement and with the further purpose ofarriving at agreement only with the members of theAssociation on an individual basis. However, analysis ofthe bargaining meetings and the various proposals madeboth by Local 455 and the Association reveals thatalthough Local 455 may have engaged in what could betermed "hard bargaining," it did not engage in surfacebargaining for unlawful purposes, as contended by Re-spondent Employers and the Association. Thus, at the veryoutset of the bargaining, Local 455 submitted a proposalwhich was in all respects a complete collective-bargainingagreement with two exceptions, the first being the absenceof a specific wage proposal and the second being that thecontributions to the various welfare funds were mentionedbut the dollar amounts thereof were left blank.These extensive proposals for a new contract were barelydiscussed at the first four bargaining sessions, all precedingthe strike, because the main subjects of discussion at thebehest of the representatives of the Association were theso-called 50-odd differences between the contracts thatwere about to expire, to which the members of theAssociation were independently joined, and the agreement,also about to expire between Local 455 and Allied. While itis true that Local 455's initial proposals did indicate thatLocal 455 was desirous of a substantial wage increase forits members, the discussion at the four meetings which tookplace before the strike was centered, for the most part,upon the 50-odd differences, except for the discussion onthe eve of the strike when the Association's representativesstated that there would have to be a wage decrease foremployees of Association members in answer to Local 455representative's disclosure that Local 455 was seeking a 15-percent wage increase from Allied. Additionally, at thatmeeting, Local 455 also informed the Association's repre-sentative that, in the main, the Allied contributions to thevarious funds would require an outside limit of a 5-percentincrease over what the members of the Association werethen paying under the expiring agreements. According toColavito, this was no different than what had been theexperience of the parties, individually, over the years inwhich the independent Employers, who were now membersof the Association, agreed to pay fund contributions equalto that agreed upon between Local 455 and Allied.Additionally, although wages were mentioned at themeeting, they were passed over because of the 50-odddifferences and Respondent Association did seem tochange its position and stated once Local 455 agreed to4o It is not clear from the record whether the Association's proposal of awage increase as a quidpro quo for the 50-odd differences was made beforeor after it proposed a wage decrease.1 Colavito's testimony throughout the record (he reappeared on thewitness stand on a number of occasions) was not always as complete ascould be desired. He was in the habit of answering questions in a mannernot quite directed toward the questions, but, rather, toward what heassumed the question to be. Whether this was because he did not alwayslisten, or whether it was a quirk in the manner in which he answeredquestions regardless of their nature, cannot be resolved by me. However, inthe main, I find and conclude that Colavito attempted, in his own inimitablegive to them the 50-odd differences the Associationmembers, in return, would be willing to negotiate substan-tial wage increases.40As noted above, on July 1, 1975, Local 455 begancirculating a stipulation to independent industry compa-nies, not members of either Allied or the Association,wherein it was specifically stated what Local 455 wasseeking by way of wages. This stipulation also contained aprovision that, as in the past, the negotiations with Alliedwould determine the funds contributions. Although thisproposed stipulation was not distributed to the Associationor its members at that time, it is difficult to believe thatnone of the members of the Association or the Associa-tion's bargaining committee were aware of the terms ofthat stipulation. However, there is no indication in therecord that would definitely prove knowledge on the partof the individual members of the Association or theAssociation of the terms of that stipulation. The onlytestimony in the record with regard thereto, as to theknowledge of the Association and its members at that time,was Local 455 President Colavito's testimony that hebelieved that members of the Association had generalknowledge of this proposed agreement and the settlementswhich ensued therefrom. It should be noted, however, thatthe amount of wage increase in that stipulation wasapproximately 65 cents per hour which was, according toColavito, less than the 15 percent which Local 455 hadinformed the Association's bargaining committee on June30 that Local 455 would require in any new agreement.However, in any event, this was the offer made by Local455 and submitted at the meeting held between Local 455negotiators and Association negotiators late in August1975. At that time, therefore, there can be no question thatfull knowledge of the package requested by Local 455 withregard to economic provisions was conveyed to theAssociation and its members. That this was not acceptableto the Association members at that time does not constituteevidence of bad-faith bargaining and perhaps not evenhard bargaining inasmuch as the 65 cents per hour wassomewhat of a retreat from the original 15-percent figurementioned on June 30.41As a matter of fact, at least from the record, there wassome contradiction in what occurred even during the Junebargaining sessions which indicated that the Associationchanged positions in such a manner as would indicate thatperhaps the Association itself was engaging in less thangood-faith bargaining. Thus, at one stage during thesenegotiations, as mentioned above, the Association's repre-sentative stated that they were willing to give a substantialwage increase if the 50-odd differences were straightenedout. However, at the bargaining session on June 30, theposition of the Association's negotiators, after Local 455'smanner, to convey truthfully the events as they unfolded with regard to thenegotiations and the various conversations had between himself andrepresentatives of the Association or representatives of the individualemployer-members of the Association. Illustrative of this attempt byColavito to relate candidly what had occurred, his testimony with regard tothe emphasis in the June 1975 bargaining sessions upon the 50-odddifferences was supported by the testimony of Association President Spignerand Murray Scheinmer, president of Master Iron Craft, both of whomtestified that these 50-odd differences were very important to the employer-members of Respondent Association from the very outset of the negotia-tions.284 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.representatives stated that they would discuss the 50-odddifferences separately, was that the Association's memberswere looking forward to a reduction in wage rates and areduction in contribution to the funds.At any rate, after discussion at the August 1975 meetingof Local 455's complete proposal, no agreement wasreached and Respondents now claim that one of the basicreasons was that Local 455 adamantly insisted that thecontributions to the various funds were to be tied towhatever was ultimately agreed upon between Local 455and Allied. Although few bargaining sessions were heldthereafter and were, for the most part, exercises in futilityinsofar as reaching final agreement was concerned, therewas no indication that at any time during that period theAssociation or members considered Local 455 to bebargaining in bad faith. No charges were filed againstLocal 455 during that period of time except in the Dextramatter. Although this is not proof that Local 455 was notengaging in bad-faith bargaining, it would indicate, atleast, that the Association, which was being advised byLabor Relations Counsel Brickman during the entireperiod of negotiations, did not see fit to file unfair laborpractice charges on the ground that it believed that Local455 was bargaining in bad faith.Ultimately, even during the bargaining that occurred onJanuary 14, 1976, which meeting concededly was broughtabout through the good offices of the New York MediationService, there was movement on the part of Local 455.And, although the Association somewhat modified itsproposals at that meeting, and the Union rejected themodified proposals, there was no indication that thisrejection, despite Respondents' arguments to the contrary,was for the purpose of never reaching an agreement on amultiemployer basis. While it may be true that if some ofColavito's approach to bargaining and his attitude at thebargaining table was as disconcerting and aggravating ashis manner of answering questions at the hearing herein,and while it is further true that, had Local 455's representa-tive been less unyielding, agreement might have beenreached, nevertheless, the attitude of Colavito and otherLocal 455 representatives during the bargaining meetingsdid not indicate that Local 455 did not intend to reachagreement under any circumstances on a multiemployerbasis except on a take-it-or-leave-it basis. That Local 455,through Colavito, was willing to make further concessionsis indicated by the ultimate agreement reached with the 5Employers who signed the stipulation dated January 23after the withdrawal of the 17 other Association memberson January 16. Accordingly, I find and conclude that therecord does not substantiate a finding that Local 455engaged in surface bargaining or failed to bargain in goodfaith. While it might well be that Colavito and hiscolleagues could have steered a more lenient course underthe circumstances in order to bring about agreement, it isnot within the Board's province or mine to make judgmentsof substantive proposals.422 N. L. R. B. v. A mencan National Insurance Co., 343 U.S. 395, 404 (1952).43 It should be noted that, by the time Irving Spigner sent the letter ofJanuary 16 withdrawing authority of the 19 Employers from the Associationto bargain for them, he was no longer associated with Spigner and Sons, Inc.We come now to the contention of counsel for Respon-dent Association and Respondent Employers to the effectthat the Employers who did not sign and who havecontinuously refused to sign and join in the agreemententered into between Local 455 and Carlin, Naiztat, BayIron Works, Wortman Iron Works, and Brakewell SteelFabricators, Inc., on the dates between January 23, and 28,1976, are not legally bound to do so because that contractwas ultimately negotiated and entered into between Local455 and individuals not authorized to commit the membersof the Association to any agreement with Local 455.The members of the Association's bargaining committeeduring the entire course of bargaining until the letter datedJanuary 16, 1976, withdrawing authorization for 19employer-members of the Association, were Spignerhimself, Edward Peele of the Peele Company, MurrayScheiner of Master Iron Craft, Lawrence Uydess of BayIron Works, and perhaps a few others from time to timeduring the period of negotiations. Also, at most of thebargaining sessions as an Association representative andnegotiator was Daniel Doyle, president of Brakewell SteelFabricators.43As heretofore noted, at the meeting held by theAssociation negotiators and the Union on January 14, 2days before the so-called withdrawal letter of January 16,1976, a further meeting of the parties was discussed andagreed upon. However, the intervening withdrawal letterseemed to have been sufficient to indicate that for allintents and purposes that the meeting was not to be held.There is no testimony, however, in the record whichindicated that Spigner as Association president, or anyoneelse in authority for the Association, notified Colavito orany Local 455 official that a meeting was not to be held onthe part of the nonwithdrawing members although nospecific date had been set for such meeting. However,Daniel Doyle, of Brakewell and a member of the bargain-ing committee of the Association, met several times withColavito because Doyle felt that perhaps it was Colavito,himself, who was the stumbling block to progress and feltthat if he could straighten out some of the matters whichhad caused the so-called withdrawal perhaps progresscould be made. But Doyle was not authorized in anyformal manner to speak for the Association and, in fact,had not even informed Irving Spigner, the Associationpresident, that he was in contact with Colavito. Duringthese preliminary person-to-person discussions betweenDoyle and Colavito some progress toward a meeting wasmade and eventually, on January 23, a meeting was held atthe state mediation board between Colavito and KennethMannsman for Local 455 and Doyle, Seymour Kaplan ofCarlin, and the two Naiztat brothers from Naiztat IronWorks. At the outset of the meeting, Doyle informed theunion representatives that the parties who were present,although members of the Association, were representingonly their own companies and not the Association. Inconnection therewith, Doyle specifically informed Colavitoand Mannsman that any authority he might have had inHowever, he remained during the entire penod of time, and was still, at thetime of hearing herein, president of the Association which, in addition to itsnegotiation functions, represented the members in other industrial matters.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe past as a member of the negotiating committee for theAssociation had been revoked, and that he and the otherswho were present represented only their own companies.Doyle further stated that any negotiations would beconducted with that understanding. Colavito immediatelyregistered his objection to this arrangement and stated thathe had come to have a meeting with the Association andthat as far as he was concerned those individuals who werepresent represented the Association. Colavito wanted toknow who had revoked Doyle's authority as a negotiatorfor the Association. Doyle answered that the president ofthe Association had done that and while Doyle had noobjection to proceeding with negotiating for his company,because he wanted to resolve the strike situation, he couldnot represent the Association. Finally, after Colavito andMannsman had left the room for a separate discussion, orcaucus by themselves, they returned and Colavito statedthat he was willing to proceed. At that point, Doyle againreiterated his earlier position that the parties who weremembers of the Association were there to speak forthemselves and not for the Association and again Colavitosaid he could not accept that position. To this Doyleanswered that under those circumstances there was nopoint in negotiating.However, despite the protests by both parties with regardto their differences in position, someone suggested that,nevertheless, they go ahead and discuss the contract andthey did go over the proposed contract item by item. Therewere individual differences among the Employers presentbecause of individual problems in their own shops whichwere applicable only to their own situations. Nevertheless,the discussion went along upon those matters on whichthey could all mutually agree or in which they were allmutually interested. Toward the end of the day, althoughColavito indicated that he was willing to sign, the othersstated that they had individual problems which were notmutual in regard to all of the shops and that, therefore, itwould be a necessity to have separate meetings withColavito to iron out the individual problems as well as themutual matters on which they could all agree. Theseproblems, of course, which were applicable to the individu-al shops were unique with those shops because of thedifferences in the product which the shops produced andalso because of differences in the type of work that wasbeing done at the various shops.Accordingly, the following Monday, there was a meetingbetween Colavito, Doyle, and the representative of Wort-man. Before that however, there was a meeting onSaturday, January 24. For the Union, present wereColavito and John Steinhauser, the business agent who hadserviced Doyle's shop, and who also serviced the Wortmanshop. Again the same discussion with regard to theauthority of the individuals to sign for the Associationarose and the same arguments took place with regard toLocal 455's stand that the Employers present would have"4 All of the foregoing from testimony of Daniel Doyle as supported bythe testimony of Lawrence Uydess and Irving Spigner. Although Colavitotestified somewhat to the contrary, I find that in this instance, Colavito'sanswers were not sufficiently definite with regard to the above meetings tosatisfactorily establish that the signatories to the contract dated January 23understood they were signing on behalf of the Association or any membersof the Association. Although I have credited Colavito in other respects into sign for the Association if they came to an agreement.Doyle and Wortman's position was that they could not signexcept as individuals.Two days later, the original meeting which had been setup for the following Monday was held at the Sheraton Innat LaGuardia Airport. Colavito was present with Manns-man. Five companies' representatives were at the meetingand they were again the representative of Wortman, BayIron and the others who had been at the original meeting inJanuary between Doyle and Colavito. Again the discussionas to the representative capacity of the individuals wasdiscussed, and again Colavito insisted that the individualssign as representatives of the Association. Again theindividuals stated that they could only negotiate and signfor themselves and not as representatives of the Associa-tion. However, despite this disagreement, the parties finallydid come to an agreement on most of the contract termsand the stipulation dated January 23 was signed with eachindividual Employer, namely Carlin by Kaplan, Naiztat byHenry J. Naiztat, Bay Iron Works by Doyle, Wortman byits representative. Under each signature they wrote thewords, "Member of the Association" upon the insistence ofColavito. At no time either during the Friday, Saturday, orMonday meetings did any Employer present state that hehad the authority to speak on behalf of or bind the entireAssociation. This was definitely made clear to Colavito. Itshould be noted that although the agreement is datedJanuary 23, 1976, the first signatures were actually placedthereon on different dates. Doyle's company, Brakewell,signed on January 28. Each of the signatories also ironedout their individual shop differences because of problemsunique to their own shops. They all understood that thiswas not part of the basic contract, but was, rather, by sideagreements. At the meeting at Brakewell on January 28,when Doyle ultimately signed as president of Brakewell, heagain told Colavito that he wanted the latter to understandthat he was signing as a "Member of the Association" onlybecause Colavito insisted on it and because Doyle wanteda contract for Brakewell Steel so Brakewell could get backinto production. He stated emphatically that he was notsigning for any other Employer, that he was not signing forthe Association, that he was signing merely for Brakewell.To this, Colavito said nothing. However, it is evident thathe regarded the contract as the Association contract.44The agreement that was arrived at and dated January 23,1976, and which was signed by Brakewell, Carlin, Naiztat,Bay Iron Works, and Wortman Iron Works, was lateradopted by two other employer-members of RespondentAssociation who have signed duplicate stipulations. Theseare Respondents Trojan and Heuser. These agreements areall uniform in the main, although there are some differenc-es with regard to certain language uniquely applicable tothe individual shops, which differences are contained inseparate stipulations. The uniformity of the agreementswould seem to indicate that the agreements were negotiat-this Decision, I do not credit him with respect to this particular situation. Tothe extent that I credit Colavito, or any other witness, in some respects, anddo not credit him, or any other witness, in any other respect, I do so uponthe evidentiary rule that it is not uncommon "to believe some and not all ofa witness' testimony." N.LR.B. v. Universal Camera Corporation, 179 F.2d749. 754 (C.A. 2, 1950).286 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.ed and signed as agreements of the Association for and onbehalf of the Association, and that, therefore, the otherRespondent Employer members of the Association whohave not signed are obligated to sign and be bound by thisagreement. On the other hand, as counsel for the GeneralCounsel himself has pointed out, the record shows that, inthe past, it has been the practice, even before the formationof the Association, for the independent Employers who arenow members of the Association to sign virtually similar"independent agreements" except for differences uniquelyapplicable to their own particular shops because ofdifferences either in operation or the type of product whichthe particular shop was producing.The fact that there is uniformity in the ultimatestipulation signed by the seven or so shops does not in andof itself support the General Counsel's contention thatthese agreements were negotiated for and on behalf of theAssociation and obligated all the Association members tobecome parties thereto and to sign similar agreements. It istrue, as noted by counsel for the General Counsel, that ifthe other members are not ordered to sign, this couldpresent problems for Local 455 with regard to negotiationswith the other members of the Association because Local455 cannot retain credibility if it gives better terms to somemembers than others. On the other hand, the fact cannotbe ignored that the Association members who did sign theJanuary 23, 1976, agreement as "Members of the Associa-tion" did so at the insistence of Local 455, which neverconsented to the withdrawal of the other Associationmembers from multiemployer bargaining. The issuespresented by these conflicting facts are discussed andresolved in a further section of this Decision.H. The "Laura Modes" DefenseCounsel for Respondent Association and its individualmembers named as Respondents herein contend that evenassuming the Board would ordinarily, under the circum-stances in this case, issue a bargaining order against theAssociation and its members to bargain with Local 455, nobargaining order should issue because of the violence,threats of violence, and destruction of property claimed tohave been committed by officers and officials of Local 455and that the precedent for the withholding of a bargainingorder in a case such as this, has been set by the Board inthe case of Herbert Bernstein, et al., a co-partnership d/b/aLaura Modes Company, 144 NLRB 1592, 1596(1963).45It is true that the conduct of Local 455, through some ofits agents, especially Mannsman and Bell, as heretoforerelated, was far less than exemplary, and that the conductheretofore found to have been violative of Section8(b)(1)(A) on the part of Local 455 cannot be condoned.However, the record does not show that Local 455 hasengaged in this type of conduct, historically, whenever itsdemands during negotiations and during strikes have notbeen met by Employers with whom it deals. Additionally,there were also, originally, 31 Employers, as demonstratedby the exhibits received in evidence herein, who authorizedthe Association to bargain on their behalf. While it is true45 See also Union Nacional de Trabajadores (The Carborundum Companyof Puerto Rico and Carborundum Caribbean. Inc.), 219 NLRB 862, 863-864(1975); Allou Distriburors. Inc., 201 NLRB 47 (1973).that some of these Employers, early in the game, droppedby the wayside, and signed separate agreements with theconsent of Local 455, there were, throughout the entireperiod from June 1975 until January 16, 1976, a minimumof 23 Employers still negotiating, or at least still authoriz-ing the Association to deal on their behalf. And it was notuntil January 16 that 17 Employers withdrew theirbargaining authorizations from the Association.However, as heretofore set forth, there were only sixemployer members out of the total membership of theAssociation who were, possibly, victims of any unlawfulactivity which could possibly be the responsibility of Local455. These were, as noted above, Koenig, Long Island,Greenpoint, Paxton, Mohawk, and Trojan. And in thecases of Paxton, Mohawk, and Trojan, there was no chargeor complaint filed with regard to any activity which couldbe classified as violent.I have heretofore set forth and found that the Union hasengaged in certain activity which is found to have beenviolative with regard to the first three of the above-namedEmployers. All of the violative conduct found with regardto those three Employers, in sum, totaled the taking ofphotographs of employees, the picketing of an employee'shome, threats of injury, blocking of ingress and egress froma plant on one specific day with regard to RespondentEmployer Koenig and the same with Respondent-Employ-er Long Island. The taking oft' the photographs was onlywith regard to two of these Employers' strikebreakingindividuals whom they hired or had continued to workafter the strike.Additionally, it should be noted that the conduct foundin those three matters to have been violative of Section8(bX1)(A) of the Act was conduct which occurred onlyafter the withdrawal by the 17 Employers on January 16from multiemployer bargaining. This withdrawal resultedin a complete cessation, with but two exceptions, ofbargaining with Local 455 by the withdrawing members onany basis, multiemployer or individual, whatsoever. Fur-thermore, each of the three Respondent-Employers, whosepremises, officials or employees were victims of unlawfulunion conduct, had engaged in pervasive unfair laborpractices including, among other things, the signing ofcollective-bargaining agreements with Local 810 of theTeamsters in the cases of Greenpoint and Long Island,before these Employers had even withdrawn from multiem-ployer bargaining, and in the case of Koenig soonthereafter. With regard to the other three Respondent-Employers whose plants were picketed and who sufferedsome inconvenience and, perhaps, some minor injury toperson or to their property, such injury could not be, asheretofore set forth, directly attributed to any policy on thepart of Local 455 to commit any such unlawful action, eventhough that union must bear the responsibility.Perhaps the most violent conduct on the part of unionofficials or conduct by pickets in the presence of unionofficials who made no effort to stop the pickets from theiractivities was, if believed, at the premises and away fromthe premises of Respondent-Employer Trojan. Again, theactions of Union Representatives Steinhauser and Manns-287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDman, if the testimony regarding such is accepted, iscertainly not to be condoned. It was, perhaps, as notedabove, caused by the striking with his truck by TrojanPresident Feinglass of a picket lawfully picketing thatRespondent's premises. The reaction to that was, for themost part, an almost instantaneous reaction provoked bythe violence, purposeful or not, committed by PresidentFeinglass. Additionally, in the case of Trojan, this activityall took place months before the withdrawal. There was along period of quietus between that activity and thewithdrawal from multiemployer bargaining. Moreover,Trojan could not have believed that this alleged unlawfulactivity was quite as serious as the Feinglasses', father andson, had testified, in view of the fact that Trojan ultimately,voluntarily, came to Local 455's representative andadopted the stipulation dated January 23, 1976, and iscurrently under contract with Local 455.Additionally, the fact cannot be ignored that only in avery few instances was there any desertion from the ranksof Local 455 into Local 810, or the crossing of picket linesby Local 455 members. Large desertion from its rankscould have indicated that Local 455 was using violence as astrategem for forcing its members to maintain their loyaltyto Local 455. On an overall basis, however, considering thetotal number of Employers and employees involved, theactivities heretofore found to have been either unlawful, orviolent but not alleged in the complaint against Local 455issued by the General Counsel, were not very pervasivewhen the entire record is considered. As noted, there is noevidence that violence was a policy of Local 455 either inthe past or at the time of the events herein. Accordingly, itcannot be concluded that the activity above-mentioned onthe part of some of Local 455's representatives, or on thepart of pickets at the various Emloyers' establishments,constituted the type of pervasive, planned violence such ashas been held by the Board to warrant the withholding of abargaining order.?Accordingly, I find and conclude that the possiblemisconduct at six out of the total of the RespondentEmployers' plants, does not constitute evidence of adeliberate plan or policy on the part of Local 455 byintimidation or violence to insure to Local 455 continuedadherence by its members or to force the Employers or theAssociation to capitulate to its demands. As pointed out bythe General Counsel in his brief, the strike was verylengthy, the Employers involved, themselves, have commit-ted grave unfair labor practices, as hereinafter discussed,and yet, despite all of this, the vast majority of Local 455members who went out on strike and picketed remainedloyal to Local 455.4746 Union Nacional de Trabajadores, supra, A lou Distributors, Inc., supra;Laura Modes Company, supra Counsel for the General Counsel advancesthe argument that inasmuch as this was not an initial organizationalcampaign, but rather a long drawn out strike and picketing with a unionwhich had for many years been the bargaining representative of theRespondent-Employers' employees herein, this is a distinction between theLaura Modes theory and the present case. However, I do not rely on thiscontention as having validity inasmuch as it is a distinction without aI. The Discharges and the Refusals To Reinstatethe Striking EmployeesAs recited earlier in this Decision, on two occasionsemployee Michael Frenna of Long Island was told by LongIsland's president, Davidson, in an attempt to persuadeFrenna to join Local 810 that his job would be in jeopardyunless he did so. Upon Frenna's refusal on both occasionsto accept or seek membership in Local 810 and after heremained adamant in his adherence to Local 455, David-son told him on both occasions that Frenna had better lookfor another job. Additionally, Long Island's vice president,Steinfeld, made a like threat when he told strikingemployee Harry Bender that Long Island had signed acollective-bargaining agreement with Local 810 and thatthe striking employees were all out of jobs.Virtually the same condition existed at RespondentGreenpoint. There, George Geuther, Jr., informed strikingemployee Joseph Matzell in September 1975 that if Matzelldid not join Local 810 he would have no job. Matzellrefused to join Local 810. Thereafter, some time eitherbefore or after the withdrawal letter of January 16, Geutherasked Matzell, who was then picketing, why the latter wasdoing so inasmuch as he no longer worked for Greenpoint.At approximately the same time Geuther said to employeeGontorski when the latter refused to join Local 810 that"I'm going to have to get men to work for me from 810 andyou won't have a job here no more." This clearly referrednot only to Gontorski and Matzell but to all of Green-point's employees. It should be noted that Gontorski tookthis to be a discharge and returned to Greenpoint in May1976 for his tools and other personal belongings. At thattime he was not permitted to enter the shop. That it was theintention of Geuther to discharge all of his employees isbetter proven by uncontroverted testimony of employeeSalvatore Gulino upon his refusal to support Local 810. Atthat time, Geuther told him, as he had told otheremployees, that it was better if Gulino would look foranother job. Employee Stanley Sieminski also confirmedthis when he testified, credibly, that when all four ofGreenpoint's employees refused to join Local 810, theywere told by George Geuther, Jr., to look for new jobs.However, it is not certain whether Greenpoint, aftersending its employees letters, despite all of the foregoing, inlate October 1975 stating that they should return to workby November 10, 1975, or their jobs would be filled byother personnel, ever did refill all their jobs. One employee,Richard Mason, was hired on February 23, 1976, afterGreenpoint had committed other unfair labor practices. Inany event, there being no evidence that these employeeswere replaced except for perhaps one of them, it wouldseem that they are entitled to reinstatement either asdischarged employees or, as hereinafter set forth, asemployees for whom the Union offered to return to workdifference. Furthermore, in Union Nacional de Trabajadores, supra, thepervasive violent activity had continued over a period of time and dunngearlier organizing and bargaining periods.47 See United Mineral & Chemical Corporation, 155 NLRB 1390 (1965),which held that conduct similar to the conduct complained of byRespondents herein, was basically conduct occurring in the "heat of picketline tensions" and not part of a plan of intimidation.288 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.unconditionally. By that time these employees had becomeunfair labor practice strikers as hereinafter further detailed.With regard to any other Employers, there is no directevidence of discharges. However, a review of the events asthey unfolded from June 30, 1975, until the request forreinstatement of these employees by Colavito in February1976, reveals that the strike which began on July 1, 1975,was converted, at the latest, by January 16, 1976, to anunfair labor strike with regard to every one of the namedRespondent Employers herein. It is unnecessary for me tolist all of these unfair labor practices, but among them werethreats of discharge, actual discharges, the unlawful signingof collective-bargaining agreements with Local 810, thegeneral refusal to bargain arising out of the withdrawal formultiemployer bargaining among other things. According-ly, at the time the request of the Union over the signatureof Colavito on behalf of all the striking employees tounconditionally return to work for their respective Employ-ers was sent to Respondent Employers, these strikingemployees were unfair labor strikers, the strike having beenconverted by Respondents' unfair labor practices to anunfair labor strike. Accordingly, the failure and refusal onthe part of Respondent Employers to reinstate theseemployees up to and including the date of the hearingherein and perhaps to the date of this Decision constitutesfurther violations of Section 8(a)(3) and (1) of the Act.48J. Summary and ConclusionsThe contentions and arguments in support thereofpresented by Respondent, while seeming, at first blush, tohave some merit, and which would, collectively, accordingto Respondent, indicate that the withdrawal from themultiemployer bargaining was timely and lawful, I find arewithout merit in their totality.It is quite true, and the record supports the factualcontention of Respondent Employers and the Association,that the entire industry, of which the Association and itsmembers are part, has been suffering from the nationwiderecession and that a number of Respondent Employers arehaving some financial difficulties. The statements andtestimony by officials of two of Respondents, Ikenson andSpigner and Sons, that they have absolutely no businesswhatsoever and have had no business whatsoever sincebefore the strike commenced, indicates that there iscertainly a precarious position with regard to the econom-ics of at least two of Respondent Employers involved.Nevertheless, with the exception of Respondent EmployerIkenson, there has been no showing that any of theseEmployers are in such condition that they are nearingbankruptcy or that the Union is withholding employmentof its members from them. In fact, quite the contrary istrue. The Union has made an offer to return the strikingemployee members of Local 455 to return to workunconditionally so that there is no dearth of employeeswhom Local 455 would supply who could perform work inthe various shops of their respective Employers.Additionally, as noted above, there has not been arefusal by Local 455 to bargain collectively with the4x Although counsel for the General Counsel lists certain shops in whichthere was evidence that they have not hired employees since the strike. Inevertheless make no findings with regard thereto but will, in myAssociation on a multiemployer basis but, rather, Local455, as well as the Association and its members, haveengaged in hard bargaining which, up to the date ofJanuary 16, the date of the withdrawal, has resulted infailure to arrive at a collective-bargaining agreement. It isunnecessary at this point to review the bargaining whichtook place at the various negotiation meetings. I find andconclude, however, that there has not been a failure on thepart of Local 455 to bargain in good faith.Looking to other contentions which Respondent Associ-ation and its members advance to seek to prove "unusualcircumstances" which would permit withdrawal frommultiemployer bargaining under Board and court prece-dent, I do not find that the actions of the various officialsof Local 455, namely Mannsman, Bell, Matienzo, or others,to have been so pervasive with regard to all of theEmployers involved as to constitute any further evidencethat the Union was seeking to (a) destroy the multiemploy-er bargaining group or (b) cause the Board to withhold abargaining order in any event. Moreover, I do not find thatthe so-called "hard bargaining" engaged in by Local 455,or the bargaining by Local 455 with individual memberswho dropped out of multiemployer bargaining with theconsent of that union constituted, in any respect, adeliberate plan or policy of the Union to break up theAssociation as a multiemployer bargaining group asalleged and contended by Respondents. In fact, it isdoubtful that Local 455 was obliged, in the first instance, toaccept multiemployer bargaining. The record is devoid ofevidence that would indicate an intention to destroymultiemployer bargaining once Local 455 accepted multi-employer bargaining with the Association. Nor is it for theBoard to judge whether Colavito, Local 455 president,acted wisely or pragmatically throughout the bargaining.So long as the bargaining tactics in which Colavito engageddid not constitute either a refusal to bargain or an attemptto split, divide and conquer, the wisdom of such tactics isnot for the Board to judge.With regard to the withdrawal, there is one item whichbecomes necessary to finally discuss. It is true that underthe Board's original theory with regard to multiemployerbargaining as set forth in the case of Retail Associates,Inc.,49consent is necessary to the formation of multiem-ployer bargaining and is based at its inception on consentof the employees, their employer and the union involved.In the case at bar, it is possibly arguable that thewithdrawal on January 16, 1976, constituted a withdrawalof such consent by the vast majority of the originalEmployers who constituted the multiemployer bargaininggroup. They having withdrawn from such multiemployerbargaining, the bargaining group was by that withdrawalcompletely destroyed because the consensual conception ofmultiemployer bargaining was at the same time destroyedfor all practical purposes. However, considering the eventsthat preceded the withdrawal on January 16, 1976,including the pervasive unfair labor practices engaged inby the bulk of the Employers involved, the violations ofSection 8(a)(2) in assisting Local 810, the threats torecommendations hereinafter set forth, leave that determination to be madein any supplemental proceedings necessary to determine backpay.4 120 NLRB 388 (1963).289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge and the discharges, and the other violationsheretofore found, the withdrawal of consent of a majorityof the Association members cannot be accepted as a reasonto permit such withdrawal and find the same to have beenlawful. To permit withdrawal, under such circumstances,would be tantamount to creating a precedent whereby theBoard would permit withdrawal from and destruction ofmultiemployer bargaining whenever the majority of amultiemployer group does not get, through group negotia-tions, what it is seeking by way of a collective-bargainingagreement. This would not only be a dangerous precedent,but would, in effect, result in rewarding employers such asthose in the case at bar for their own unfair labor practices.It follows, therefore, that although the collective-bargain-ing agreement dated January 23, 1976, between Local 455and the seven Employer-members of the Association wasagreed to by but a remnant of the total membership, it is,nevertheless, binding on those who withdrew from multi-employer bargaining. It is true that Doyle of Brakewell,and the others who signed, repeatedly emphasized theywere signing for themselves only, and not on behalf of theAssociation. But, Local 455 never consented to this, and itsinsistence that the seven sign as "Members of theAssociation" emphasized and established its refusal toconsent to either the withdrawals of January 16 or to theseven signing only as unrepresented individuals.While it might seem inequitable to force upon themajority of the Association's members a contract to whichthey did not consent, it cannot be denied that this situationwas the result of their own, unlawful, and untimelywithdrawal from multiemployer bargaining. If this resultseems harsh, the alternative, as stated above, would be toreward them for their own unfair labor practices and toplace Local 455 in an awkward position of possibly havingto give better contract terms to some members of theAssociation than others. This would destroy the concept ofmultiemployer bargaining. Accordingly, the continuingfailure and refusal to sign the January 23, 1976, agreementconstitutes an additional unlawful refusal to bargain.Accordingly, I find and conclude that the withdrawal onJanuary 16, 1976, of the 17 Employers mentioned in theletter of withdrawal of that date constituted and does stillconstitute violations of Section 8(a)(5) and (1) of the Act. Ifurther find that the threats to discharge and the dischargesof the employees and the refusal to reinstate the unfairlabor practice strikers upon their unconditional offer toreturn to work constitutes violations of Section 8(aX3) and(1) of the Act. I further find and conclude that thenegotiation and signing of the collective-bargaining agree-ments with Local 810 of the Teamsters and the urging andthe soliciting of membership in Local 810 by the Employersinvolved constitutes, and still does continue to constitute,violations of Section 8(aX2) and (1) of the Act. I also findthat on an overall basis, the conduct of RespondentEmployers herein and the Association constitute violationsof Section 8(aX5) and (1) of the Act.I base the foregoing findings upon all that I have setforth heretofore. I further find and conclude that byrefusing to continue to bargain with Local 455 and therebyviolating Section 8(aX5) of the Act, Respondent-Associa-tion and its members named as Respondent-Employersherein have failed to bargain for a unit of their employeeswhich I find constitutes an appropriate unit for collectivebargaining as follows:All production and maintenance employees, includingplant clerical employees, employed by the employer-members of the Respondent Association, exclusive ofoffice clerical employees, superintendents, and allsupervisors as defined in Section 2(11) of the Act.I further find, as hereinbefore set forth, that the conductof Local 455's representatives with regard to EmployersKoenig, Long Island Steel Products, and Greenpoint,constitutes violations of Section 8(bX)(IXA) of the Act onthe part of Respondent Local No. 455.IV. THE EFFECT OF THE UNFAIR LABOR PRACTCESUPON COMMERCEThe activities of all Respondents, described in sectionIII, above, occurring in connection with the unfair laborpractices found above, have a close, intimate and substan-tial relationship to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1. Respondent Association and Respondent Employersnamed above, and each of them are Employers engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Local 455 is a labor organization within the meaningof Section 2(5) of the Act.3. Local 810 is a labor organization within the meaningof Section 2(5) of the Act.4. All production and maintenance employees, includ-ing plant clerical employees, employed by the employer-members of Respondent Association, exclusive of officeclerical employees, superintendents and all supervisors asdefined in Section 2(11) of the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.5. Local 455 has been and is now the exclusiverepresentative for the purposes of collective bargaining ofall of the employees of the unit described above inparagraph 4.6. The strike of the employer-members of Local 455 inthe unit above described, which began on or about July 1,1975, as an economic strike, was converted to an unfairlabor practice strike by reason of the unfair labor practiceshereinafter recited, said conversion having occurred nolater than January 16, 1976. The strikers at that timebecame unfair labor practice strikers entitled to all therights and privileges of such strikers.7. By soliciting their employees to abandon Local 455and urging and soliciting their employees to join Local 810,Respondents Long Island Steel Products Co., Inc., Green-point Ornamental and Structural Iron Works, Inc., RomaIron Works, Inc., Paxton Metalcraft Corp., Trojan SteelCorp., G. Zaffino and Sons, Master Iron Craft Corp., S.Cervenka and Sons, Inc., and Respondent Associationrendered and are rendering unlawful assistance and290 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.support to a labor organization and are engaged and haveengaged in unfair labor practices within the meaning ofSection 8(a)(2) and (1) of the Act.8. By threatening its employees with discharge andother reprisals in order to induce them to support or joinLocal 810 or to abandon Local 455 or to close its plant forthat purpose Respondent Employers Long Island, Green-point, Roma, Trojan, and Zaffino have and are violatingSection 8(aX)( I) of the Act.9. By refusing to recognize or bargain with Local 455 asthe exclusive collective-bargaining representative of theemployees of the Respondent Employers in the aforesaidunit of production and maintenance employees, Respon-dent Employers have and are violating Section 8(aX)(5) and(I) of the Act.10. By discharging their employees in reprisal for theiremployees' support of Local 455 and by failing andrefusing to reinstate their striking employees upon theirunconditional application for reinstatement, RespondentEmployers herein have violated Section 8(aX3) and (1) ofthe Act.11. By failing and refusing to sign the collective-bargaining agreement entered into between Local 455 andother Employers dated January 23, 1976, after withdrawingfrom such multiemployer collective bargaining through theAssociation, the Association and Respondent Employerswith the exception of Respondents Trojan and Heuser haveviolated and are violating Section 8(a)(5) and (1) of theAct.12. By threatening to inflict physical harm on theemployees, by blocking ingress to Respondent Employers'plants, by coercively photographing employees as theycross the Local 455 picket line, Respondent Local 455 hasviolated and is violating Section 8(bX)(1X)(A) of the Act.13. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDIESIt having been found, as set forth above, that Respon-dents have engaged in certain unfair labor practices, it willbe recommended that they cease and desist therefrom andtake certain affirmative action, set forth below, designed toeffectuate the policies of the Act. It having been found thatthe Association and its members have failed and refused tobargain with Local 455 in good faith as required by Section8(aX5) and 8(d) of the Act, it will be ordered thatRespondent cease and desist therefrom and to bargain withLocal 455 at reasonable times at the request of Local 455.Additionally, it having been found that said RespondentEmployers have failed unlawfully to enter into thecollective-bargaining agreement entered into betweenLocal 455 and the seven other Employers, dated January23, 1976, it will be ordered that said Respondents executesuch agreement.50 At the hearing herein, it was credibly testified by representatives ofboth Respondent Spigner and Sons and Respondent Ikenson that they havenot had any employees since the strike and are no longer in the businesswhich would require the use of members of Local 455. The order will beapplicable to them only if, as, and when they resume such operation.15 In the event no exceptions are filed as provided by Sec. 102.46 of theIt having been found that a number of RespondentEmployers have unlawfully recognized and entered intocollective-bargaining agreements with Local 810, in orderto restore the status quo, it is clear that an order shouldissue rescinding the Local 810 contracts in their entirety. Ithaving been found that a number of Respondents havecoercively threatened their employees because of thelatter's adherence to Local 455 and in order to persuadesaid employees to become members of Local 810, it will beordered that said Respondents cease and desist therefrom.It having been found that certain of Respondents havediscouraged membership in Local 455 by discriminating inregard to hire or tenure of employment of their employees,it will be ordered that they cease and desist therefrom.It having been found that the employees of RespondentEmployers who went out on strike on July 1, 1975, andthereafter, have become unfair labor practice strikers byreason of the unfair labor practices committed by thevarious Respondent Employers, it will be recommendedthat Respondents offer them immediate and full reinstate-ment to their former or substantially equivalent positions,dismissing, if necessary, any persons hired on or after thecommission of the first unfair labor practices committed byeach individual Employer as the case may be. It havingbeen found that Local 455 made an unconditional offer onbehalf of all of its striking members who are employees ofthe named Employers, the date of the unconditional offerto return to work shall be the date on which backpay shallbe computed, and each Respondent shall make whole eachof the said strikers for any loss of earnings resulting fromthe refusal by the individual Respondent Employers toreinstate all the employees for whom the unconditionaloffer to return to work was made, the loss of earnings to becomputed on a quarterly basis in the manner described bythe Board in F. W. Woolworth Conmpany, 90 NLRB 289(1950), and Isis Plumbing & Heating Co., 138 NLRB 716(1962).5°It having been found that Local 455 has engaged inunfair labor practices within the meaning of Section8(bX)XA) of the Act, it will be recommended that Local455 cease and desist therefrom.On the basis of the foregoing findings of fact, andconclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER51A. Respondent Association and Respondent Employ-ers, their officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to recognize or bargain with Local 455 asthe exclusive collective-bargaining representative of theemployees of Respondent Employers in a unit consisting ofall production and maintenance employees, including plantclerical employees, employed by the Employer-members ofRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Association, exclusive of office clerical em-ployees, superintendents and all supervisors as defined inSection 2(11) of the Act, with regard to grievances, labordisputes, wages, rates of pay, hours of employment, orother conditions of employment.(b) Discouraging membership in Local 455 or encourag-ing membership in Local 810, or in any other labororganization, by discriminating in regard to hire or tenureof employment or any other term or condition ofemployment.(c) In any other manner assisting or contributingfinancial or other support to Local 810, or any other labororganization.(d) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. All of the Respondent Employers, with the exceptionof Respondents Roma Iron Works, Inc., and S. Cervenkaand Sons, Inc., shall cease and desist from:(a) Withdrawing or withholding authorization from theRespondent Association to bargain collectively with Local455 and to execute and administer an agreement on theirbehalf with Local 455.3. Respondent Employers, with the exception of Re-spondents Trojan Steel Corp. and Heuser Iron Works, Inc.,shall cease and desist from:(a) Failing or refusing to sign or to give effect to thecollective-bargaining agreement dated January 23, 1976, byLocal 455 and certain employer-members of the Associa-tion.(b) Failing or refusing to offer to all their employees whoengaged in a concerted work stoppage and a strikecommencing on or about July 1, 1975, immediate and fullreinstatement to their former jobs, or, if their jobs nolonger exist, to substantially equivalent positions ofemployment, without prejudice to their seniority or otherrights and privileges.4. Respondents S. Cervenka and Sons, Inc., KoenigIron Works, Inc., Greenpoint Ornamental and StructuralIron Works, Inc., Long Island Steel Products Co., Inc.,Master Iron Craft Corp., Mohawk Steel Fabricators, Inc.,Paxton Metalcraft, Corp., Melto Metal Products, Co., Inc.,and Roman Iron Works, Inc., shall cease and desist from:(a) Recognizing Local 810 as the bargaining representa-tive of any of their production and maintenance employ-ees, unless and until said labor organizations shall havebeen certified by the National Labor Relations Board asthe exclusive representative of such employees.(b) Giving effect to their collective-bargaining agree-ments with Local 810, or to any modification extensionsupplemental renewal thereof, or to any supersedingcontracts with Local 810, unless and until said organizationshall have been certified by the National Labor RelationsBoard.5. Respondent Long Island Steel Products Co., Inc.,shall cease and desist from:(a) Urging or soliciting its employees to join Local 810 orto abandon Local 455.(b) Threatening to close its business unless its employeesabandon Local 455 or join Local 810.(c) Informing its employees that it will never sign acontract with Local 455.(d) Offering its employees various improvements in theirworking conditions in order to induce them to support andjoin Local 810 or to abandon Local 455.(e) Threatening its employees with discharge and otherreprisals in order to induce them to support or join Local810 or to abandon Local 455.(f) Urging or encouraging its employees to go to theoffices of Local 810, offering to transport them to saidoffices, transporting them to Local 810 offices, or partici-pating or remaining present at Local 810's offices as theiremployees are asked to join or support Local 810 by anagent of Local 810.(g) Discouraging membership in Local 455 or encourag-ing membership in Local 810 by discharging or otherwisediscriminating in regard to hire or tenure of employment orany other term or condition of employment.6. Respondent Greenpoint Ornamental Iron Works,Inc., shall cease and desist therefrom:(a) Warning or directing its employees to refrain frombecoming or remaining members of Local 455 or to refrainfrom giving any assistance or support to Local 455.(b) Threatening its employees with discharge or otherreprisals if they become or remain members of Local 455 orif they give any assistance or support to Local 455.(c) Warning or advising its employees or employees ofother Employers engaged in commerce that it would neversign a contract with Local 455 or that it would close itsplant before signing a contract with Local 455.(d) Urging or encouraging its employees to go to Local810's offices or offering to transport the said employees toLocal 810's offices.(e) Urging or soliciting its employees to join Local 810 orthreatening them with discharge if they did not do so.(f) Discouraging membership in Local 455 or encourag-ing membership in Local 810 by discharging or otherwisediscriminating in regard to hire or tenure of employment orany other term or condition of employment.(g) Promising its employees improvements in theirworking conditions to induce them to abandon Local 455and to join and support Local 810.7. Respondent Roma Iron Works, Inc., shall cease anddesist from:(a) Threatening its employees with discharge and plantclosure if its employees continued to support or assistLocal 455.(b) Informing its employees that it intended to sign acontract with Local 810, and would never sign a contractwith Local 455.(c) Informing its employees that it wanted another unionbecause of the strike called by Local 455 or encouraging itsemployees tojoin Local 810.(d) Requesting its employees to accompany it to theoffices of Local 810, and accompanying them to Local810's offices or remaining present as its employees areasked to support or join Local 810 by an agent of Local810.8. Respondent Paxton Metalcraft Corp. shall cease anddesist from:292 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.(a) Urging or encouraging its employees to support Local810 or to abandon Local 455.(b) Informing its employees it signed a contract withLocal 810 or that it will not deal with, recognize, bargain,or sign a contract with Local 455.9. Respondent Trojan Steel Corp. shall cease and desistfrom:(a) Threatening its employees with discharge unless theyabandon Local 455.(b) Informing its employees it would never sign acontract with Local 455.10. Respondent G. Zaffino and Sons, Inc., shall ceaseand desist from:(a) Offering to transport its employees to the offices ofLocal 810, transporting employees to the office of Local810 or remaining present or participating when itsemployees were asked to join or support Local 810 byagents of Local 810.(b) Threatening its employees with plant closure andother reprisals unless they abandon Local 455 and join orsupport Local 810.(c) Urging or encouraging its employees to support orjoin Local 810 or to abandon Local 455.II. Respondent Master Iron Craft Corp. shall ceaseand desist from:(a) Informing its employees it cannot employ them unlessthey abandon Local 455.(b) Informing its employees it has ceased to recognize orbargain with Local 455.B. Respondent Association and Respondent Employ-ers shall take the following affirmative action necessary toeffectuate the policies of the Act:I. Recognize and bargain collectively with Local 455,upon request, as the exclusive collective-bargaining repre-sentative in a unit consisting of all production andmaintenance employees, including plant clerical employ-ees, employed by the employer-members of the Respon-dent Association, exclusive of all office clerical employees,superintendents, and all supervisors as defined in Section2(11) of the Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment.2. Respondent Association and Respondent Employ-ers, with the exception of Respondent Trojan Steel Corp.and Respondent Heuser Iron Works, Inc., shall:(a) Sign and give effect to the collective-bargainingagreement dated January 23, 1976, between Local 455 andcertain employer-members of the Respondent Association.(b) Offer to all their employees who engaged in aconcerted work stoppage and strike, commencing on orabout July 1, 1975, immediate and full reinstatement totheir former jobs, or, if their jobs no longer exist, tosubstantially equivalent positions of employment, withoutprejudice to their seniority or other rights and privileges.Additionally, they shall make whole their employees forany loss of pay such employees may have suffered byreason of the failure and refusal by the aforesaid Respon-dents to reinstate them to their former jobs or substantially*2 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals. the words in the notices reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantequivalent positions upon the employees' unconditionaloffers to return to work. They shall make whole theiremployees in the manner set forth in the portion of thisDecision entitled "The Remedies."3. Respondent Greenpoint Ornamental and StructuralIron Works, Inc., and Respondent Long Island SteelProducts Co., Inc., shall offer to the following employeesimmediate and full reinstatement to their former jobs, or, iftheir jobs no longer exist, to substantially equivalentpositions of employment, without prejudice to theirseniority or other rights and privileges and shall makewhole the said employees named below for any loss of paythey may have suffered by reason of the discriminationagainst them in the manner set forth in the section of thisDecision entitled "The Remedies:"Michael FrennaJoseph MatzellAdam GontorskiStanley SieminskiSalvatore Gulino4. Respondents S. Cervenka and Sons, Inc., KoenigIron Works Inc., Greenpoint Ornamental and StructuralIron Works, Inc., Long Island Steel Products Co., Inc.,Master Iron Craft Corp., Mohawk Steel Fabricators, Inc.,Paxton Metalcraft Corp., Melto Metal Products Co., Inc.,and Roman Iron Works, Inc., shall reimburse all presentand former employees for all moneys unlawfully extractedfrom the said employees for initiation fees, dues, andassessments under their respective contracts with Local810, together with interest thereon at the rate of 6 percentper annum.5. All of the said Respondents shall, upon request,make available to the Board or its agents for examinationand copying, all payroll records, social security paymentrecords and reports, and all other reports necessary toanalyze the amount of backpay due under this Order.6. Respondent Association and Respondent Employersshall post at their places of business and plants located atvarious places in New York City, and its environs, at placeswhere notices to employees are customarily posted, copiesof the attached notices marked "Appendix A-R." 52Copiesof said notices, on forms provided by the Regional Directorfor Region 29, after being duly signed by the variousRespondents' representatives, shall be posted by Respon-dents immediately upon receipt thereof and be retained bythem for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondents to insure that said materials are not altered,defaced, or covered by any other material.7. Respondent Association and each Respondent Em-ployer shall separately notify the Regional Director forRegion 29, in writing, within 20 days from the date of thisOrder, what steps each Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint herein againstRespondent Association and the individual Respondentto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployers shall be, and it hereby is, dismissed insofar as italleges violations of the Act not found herein.C. The Respondent, Shopmen's Local Union No. 455,International Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, shall:1. Cease and desist from:(a) Threatening to inflict physical harm on employees ofmembers of the Association.(b) Blocking ingress and egress at the plants and placesof business of members of the Association.(c) Photographing employees of Employers of theAssociation as the said employees crossed RespondentUnion's picket line in a manner so as to intimidate or havethe effect of intimidating said employees.(d) In any other manner interfering with, coercing, orrestraining employees of members of the Association, orany other employers, in violation of the said employees'Section 7 rights.2. Post at the offices of Local 455 and all other placeswhere notices to members are posted, copies of theattached notice marked "Appendix S."53 Copies of saidnotices, on forms provided by the Regional Director forRegion 29, shall, after being duly signed by RespondentUnion's representatives, be posted by Respondent Unionimmediately upon receipt thereof and be maintained byRespondent Union for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent Union to insure that said notices arenot altered, defaced, or covered by any other material.(a) Mail to the Regional Director for Region 29 signedcopies of "Appendix S" for posting by the Employer-members of the Association at their various places ofbusiness. Said copies shall be duly signed by the Respon-dent Union's representative and be forthwith turned to theRegional Director for such posting.(b) Notify the Regional Director for Regional 29, inwriting, within 10 days from the date of this Decision as towhat steps the Respondent Union has taken to complyherewith.IT IS FURTHER ORDERED that the complaint against Local455 be, and it hereby is, dismissed insofar as it allegesviolations of Section 8(b)(1)(A) of the Act not foundherein.53 See fn. 52, supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive collective-bar-gaining representative of employees of the members ofour Association in a unit consisting of all productionand maintenance employees, including plant clericalemployees, employed by our Employer-members,exclusive of office clerical employees, superintendents,and all supervisors as defined in Section 2(11) of theAct, with regard to grievances, labor disputes, wages,rates of pay, hours of employment, or other conditionsof employment.WE WILL NOT discourage membership in said Local455 or encourage membership in Steel, Metals, Alloysand Hardware Fabricators and Warehousemen, Local810, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or in any other labor organization bysuggesting or instructing our Employer-members todiscriminate against their employees in regard to hire ortenure of employment or any other term or condition ofemployment.WE WILL NOT in any manner assist or give support tosaid Local 810, or to any other labor organization.WE WILL NOT in any manner instruct or otherwiseencourage our Employer-members to interfere with,restrain, or coerce their employees in the exercise of theemployees' rights under the National Labor RelationsAct.WE WILL recognize and bargain with Local 455,upon request, as the exclusive bargaining representativeof the employees of our Employer-members in theabove-described unit with regard to grievances, labordisputes, wages, rates, hours of employment or otherterms and conditions of employment.WE WILL sign and instruct our Employer-membersto sign and give effect to the collective-bargainingagreement dated January 23, 1976, between Local 455and certain Employer-members of our Association.WE WILL instruct our Employer-members to offer toall their employees who engaged in a concerted workstoppage and strike commencing on or about July 1,1975, immediate and full reinstatement to their formerjobs or, if their jobs no longer exist, to substantiallyequivalent positions of employment, without prejudiceto their seniority or other rights and privileges, and tomake whole their employees for any loss of pay theymay have suffered by reason of their failure and refusalto reinstate them to their former jobs or substantiallyequivalent ones upon their unconditional offers toreturn to work.INDEPENDENT ASSOCIATIONOF STEEL FABRICATORS,INC.APPENDIXES B-FNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive collective-bar-gaining representative of our employees in a unitconsisting of all production and maintenance employ-294 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.ees, including plant clerical employees, employed bythe Employer-members of the Independent Associationof Steel Fabricators, Inc., exclusive of office clericalemployees, superintendents and all supervisors asdefined in Section 2(11) of the Act, with regard togrievances, labor disputes, wages, rates of pay, hours ofemployment or other conditions of employment.WE WILL NOT discourage membership in Local 455,or encourage membership in Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local 810,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization, by discriminating inregard to hire or tenure of employment or any otherterm or condition of employment.WE WILL NOT in any manner assist or contributefinancial or other support to Local 810, or to any labororganization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in the National Labor Relations Act.WE WILL NOT withdraw or withhold authorizationfrom the Independent Association of Steel Fabricators,Inc., to bargain collectively on our behalf with Local455 or to execute and administer any agreementreached on our behalf with Local 455.WE WILL NOT fail or refuse to sign or give effect tothe collective-bargaining agreement dated January 23,1976, between Local 455 and certain members of theAssociation.WE WILL NOT fail or refuse to offer to all ouremployees who engaged in a concerted work stoppageand strike commencing on or about July 1, 1975,immediate and full reinstatement to their former orequivalent jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment,without prejudice to their seniority or other rights andprivileges.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the aforesaid Association,exclusive of all office clerical employees, superinten-dents and all supervisors as defined in Section 2(11) ofthe Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment.WE WILL sign and give effect to the collective-bargaining agreement dated January 23, 1976, betweenLocal 455 and certain Employer-members of theAssociation.WE WILL offer to all our employees who engaged in aconcerted work stoppage and strike commencing on orabout July 1, 1975, immediate and full reinstatement totheir former jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment with-out prejudice to their seniority or other rights andprivileges.WE WILL pay to our employees all the wages theywould have earned if we had reinstated them to theirformer or substantially equivalent jobs when they orLocal 455, on their behalf, made an unconditional offerto us to return to work.ACHILLES CONSTRUCTIONCo., INC.IKENSON IRON WORKS, INC.KUNO STEEL PRODUCTSCORP.THE PEELE COMPANYSPIGNER AND SONSSTRUCTURAL STEEL Co.,INC.APPENDIX GNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive collective-bar-gaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the Independent Associationof Steel Fabricators, Inc., exclusive of office clericalemployees, superintendents and all supervisors asdefined in Section 2(11) of the Act, with regard togrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.WE WILL NOT discourage membership in Local 455or encourage membership in Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local 810,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization, by discriminating inregard to hire or tenure of employment or any otherterm or condition of employment.WE WILL NOT in any manner assist or contributefinancial or other support to Local 810, or to any labororganization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in the National Labor Relations Act.WE WILL NOT fail or refuse to sign or give effect tothe collective-bargaining agreement dated January 23,1976, between Local 455 and certain members of theAssociation.WE WILL NOT recognize Local 810 as the bargainingrepresentative of our employees in the unit above-described unless and until Local 810 may be certifiedby the National Labor Relations Board as the bargain-ing representative of such employees.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT give effect to the collective-bargainingagreement entered into by us with Local 810 onFebruary 17, 1976, or to any modification, extension, orrenewal thereof, or to any superseding contracts withLocal 810, unless and until Local 810 may be certifiedby the National Labor Relations Board.WE WILL NOT fail or refuse to offer to all ouremployees who engaged in a concerted work stoppageand strike commencing on or about July 1, 1975,immediate and full reinstatement to their former orequivalent jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment,without prejudice to their seniority or other rights andprivileges.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative, of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the aforesaid Association,exclusive of all office clerical employees, superinten-dents, and all supervisors as defined in Section 2(11) ofthe Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment or otherconditions of employment.WE WILL sign and give effect to the collective-bargaining agreement dated January 23, 1976, betweenLocal 455 and certain Employer-members of theAssociation.WE WILL offer to all our employees who engaged in aconcerted work stoppage and strike commencing on orabout July 1, 1975, immediate and full reinstatement totheir former jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment with-out prejudice to their seniority or other rights andprivileges.WE WILL pay to our employees all the wages theywould have earned if we had reinstated them to theirformer or substantially equivalent jobs when they orLocal 455, on their behalf, made an unconditional offerto us to return to work.S. CERVENKA AND SONS,INC.APPENDIX HNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive bargaining repre-sentative of our employees in a unit consisting of allproduction and maintenance employees, includingplant clerical employees, employed by the Employer-members of the Independent Association of SteelFabricators, Inc., exclusive of office clerical employees,superintendents and all supervisors as defined inSection 2(11) of the Act, with regard to grievances,labor disputes, wages, rates of pay, hours of employ-ment or other conditions of employment.WE WILL NOT discourage membership in Local 455or encourage membership in Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local 810,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization, by discriminating inregard to hire or tenure of employment or any otherterm or condition of employment.WE WILL NOT in any manner assist or contributefinancial or other support to Local 810, or to any labororganization.WE WILL NOT threaten our employees that we willdischarge them and close our plant if they continue tosupport Local 455.WE WILL NOT inform our employees that we intendto sign a contract with Local 810 or inform ouremployees that we will never sign a contract with Local455, nor will we tell our employees that we wantanother union because of Local 455's strike, andthereby encourage our employees to join Local 810.WE WILL NOT further encourage our employees tojoin Local 810 by asking them to go with us to theLocal 810 offices or remain present at such offices as aLocal 810 agent or officer asks our employees to join orsupport Local 810.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in the National Labor Relations Act.WE WILL NOT fail or refuse to sign or give effect tothe collective-bargaining agreement dated January 23,1976, between Local 455 and certain members of theAssociation.WE WILL NOT fail or refuse to offer to all ouremployees who engaged in a concerted work stoppageand strike commencing on or about July 1, 1975,immediate and full reinstatement to their former orequivalent jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment,without prejudice to their seniority or other rights andprivileges.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the aforesaid Association,exclusive of all office clerical employees, superinten-dents and all supervisors as defined in Section 2(11) ofthe Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment.WE WILL sign and give effect to the collective-bargaining agreement dated January 23, 1976, betweenLocal 455 and certain Employer-members of theAssociation.WE WILL offer to all our employees who engaged in aconcerted work stoppage and strike commencing on orabout July 1, 1975, immediate and full reinstatement to296 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.their former jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment with-out prejudice to their seniority or other rights andprivileges.WE WILL pay to our employees all the wages theywould have earned if we had reinstated them to theirformer or substantially equivalent jobs when they orLocal 455, on their behalf, made an unconditional offerto us to return to work.RoMA IRON WORKS, INC.APPENDIX INOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive collective-bar-gaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the Independent Associationof Steel Fabricators, Inc., exclusive of office clericalemployees, superintendents, and all supervisors asdefined in Section 2(11) of the Act, with regard togrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.WE WILL NOT discourage membership in Local 455or encourage membership in Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local 810,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization, by discriminating inregard to hire or tenure of employment or any otherterm or condition of employment.WE WILL NOT in any manner assist or contributefinancial or other support to Local 810, or to any labororganization.WE WILL NOT threaten our employees with dischargeunless they give up their membership in Local 455.WE WILL NOT tell our employees that we will neversign a contract with Local 455.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in the National Labor Relations Act.WE WILL NOT withdraw or withhold authorizationfrom the Independent Association of Steel Fabricators,Inc., to bargain collectively on our behalf with Local455 or to execute and administer any agreementreached on our behalf with Local 455.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the aforesaid Association,exclusive of all office clerical employees, superinten-dents, and all supervisors as defined in Section 2(11) ofthe Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment.WE WILL pay to our employees all the wages theywould have earned if we had reinstated them to theirformer or substantially equivalent jobs when they orLocal 455, on their behalf, made an unconditional offerto us to return to work.TROJAN STEEL CORP.APPENDIX JNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive collective-bar-gaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the Independent Associationof Steel Fabricators, Inc., exclusive of office clericalemployees, superintendents, and all supervisors asdefined in Section 2(11) of the Act, with regard togrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.WE WILL NOT discourage membership in Local 455or encourage membership in Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local 810,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization, by discriminating inregard to hire or tenure of employment or any otherterm or condition of employment.WE WILL NOT in any manner assist or contributefinancial or other support to Local 810, or to any labororganization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in the National Labor Relations Act.WE WILL NOT withdraw or withhold authorizationfrom the Independent Association of Steel Fabricators,Inc., to bargain collectively on our behalf with Local455 or to execute and administer any agreementreached on our behalf with Local 455.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the aforesaid Association,exclusive of all office clerical employees, superinten-dents and all supervisors as defined in Section 2(11) ofthe Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL pay to our employees all the wages theywould have earned if we had reinstated them to theirformer or substantially equivalent jobs when they orLocal 455, on their behalf, made an unconditional offerto us to return to work.HEUSER IRON WORKS, INC.APPENDIX KNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive collective-bar-gaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the Independent Associationof Steel Fabricators, Inc., exclusive of office clericalemployees, superintendents and all supervisors asdefined in Section 2(11) of the Act, with regard togrievances, labor disputes, wages, rates of pay, hours ofemployment or other conditions of employment.WE WILL NOT discourage membership in Local 455or encourage membership in Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local 810,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,*or in any other labor organization, by discriminating inregard to hire or tenure of employment or any otherterm or condition of employment.WE WILL NOT in any manner assist or contributefinancial or other support to Local 810, or to any labororganization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in the National Labor Relations Act.WE WILL NOT withdraw or withhold authorizationfrom the Independent Association of Steel Fabricators,Inc., to bargain collectively on our behalf with Local455 or to execute and administer any agreementreached on our behalf with Local 455.WE WILL NOT fail or refuse to sign or give effect tothe collective-bargaining agreement dated January 23,1976, between Local 455 and certain members of theAssociation.WE WILL NOT recognize Local 810 as the bargainingrepresentative of our employees in the unit above-described unless and until Local 810 is certified by theNational Labor Relations Board as the exclusivebargaining representative of such employees.WE WILL NOT give any further effect to ourcollective-bargaining agreement with Local 810 signedby us on January 9, 1976, or to any modifications,extension, supplement or renewal of that agreement,unless and until Local 810 is certified by the NationalLabor Relations Board.WE WILL NOT fail or refuse to offer to all ouremployees who engaged in a concerted work stoppageand strike commencing on or about July 1, 1975,immediate and full reinstatement to their former orequivalent jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment,without prejudice to their seniority or other rights andprivileges.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the aforesaid Association,exclusive of all office clerical employees, superinten-dents and all supervisors as defined in Section 2(11) ofthe Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment or otherconditions of employment.WE WILL sign and give effect to the collective-bargaining agreement dated January 23, 1976, betweenLocal 455 and certain Employer-members of theAssociation.WE WILL offer to all our employees who engaged in aconcerted work stoppage and strike commencing on orabout July 1, 1975, immediate and full reinstatement totheir former jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment with-out prejudice to their seniority or other rights andprivileges.WE WILL pay to our employees all the wages theywould have earned if we had reinstated them to theirformer or substantially equivalent jobs when they orLocal 455, on their behalf, made an unconditional offerto us to return to work.WE WILL reimburse all our present and formeremployees for any initiation fees, dues, or any assess-ments of any nature they may have paid to Local 810pursuant to the terms of our unlawful contract withLocal 810, with interest at the rate of 6 percent perannum, computed from the dates the said moneys werepaid to Local 810.MOHAWK STEELFABRICATORS, INC.KOENIO IRON WORKS, INC.APPENDIX MNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive collective-bar-gaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed by298 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.the Employer-members of the Independent Associationof Steel Fabricators, Inc., exclusive of office clericalemployees, superintendents and all supervisors asdefined in Section 2(11) of the Act, with regard togrievances, labor disputes, wages, rates of pay, hours ofemployment or other conditions of employment.WE WILL NOT discourage membership in Local 455or encourage membership in Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local 810,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization, by discriminating inregard to hire or tenure of employment or any otherterm or condition of employment.WE WILL NOT in any manner assist or contributefinancial or other support to Local 810, or to any labororganization.WE WILL NOT urge or encourage our employees inthe unit above-described to support orjoin Local 810 orto give up their membership in, or support of, Local455.WE WILL NOT tell our employees that we have signeda contract with Local 810, or that we will not deal with,recognize, bargain, or sign a contract with Local 455.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in the National Labor Relations Act.WE WILL NOT withdraw or withhold authorizationfrom the Independent Association of Steel Fabricators,Inc., to bargain collectively on our behalf with Local455 or to execute and administer any agreementreached on our behalf with Local 455.WE WILL NOT fail or refuse to sign or give effect tothe collective-bargaining agreement dated January 23,1976, between Local 455 and certain members of theAssociation.WE WILL NOT recognize Local 810 as the bargainingrepresentative of our employees in the unit describedabove until Local 810 is certified by the National LaborRelations Board as the exclusive bargaining representa-tive of our employees.WE WILL NOT give further effect to the collective-bargaining agreement with Local 810 which we signedon December 5, 1975, or to any modification, exten-sion, supplement, or renewal of that agreement, or anysuperseding contracts with Local 810 unless and untilthat union has been certified by the National LaborRelations Board.WE WILL NOT fail or refuse to offer to all ouremployees who engaged in a concerted work stoppageand strike commencing on or about July 1, 1975,immediate and full reinstatement to their former orequivalent jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment,without prejudice to their seniority or other rights andprivileges.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the aforesaid Association,exclusive of all office clerical employees, superinten-dents, and all supervisors as defined in Section 2(11) ofthe Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment.WE WILL sign and give effect to the collective-bargaining agreement dated January 23, 1976, betweenLocal 455 and certain Employer-members of theAssociation.WE WILL offer to all our employees who engaged in aconcerted work stoppage and strike commencing on orabout July 1, 1975, immediate and full reinstatement totheir former jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment with-out prejudice to their seniority or other rights andprivileges.WE WILL pay to our employees all the wages theywould have earned if we had reinstated them to theirformer or substantially equivalent jobs when they orLocal 455, on their behalf, made an unconditional offerto us to return to work.PAXTON METALCRAFTCORP., DIVISION OF APEXINDUSTRIES, INC.APPENDIX NNoTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive collective-bar-gaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the Independent Associationof Steel Fabricators, Inc., exclusive of office clericalemployees, superintendents and all supervisors asdefined in Section 2(11) of the Act, with regard togrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.WE WILL NOT discourage membership in Local 455or encourage membership in Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local 810,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization, by discriminating inregard to hire or tenure of employment or any otherterm or condition of employment.WE WILL NOT in any manner assist or contributefinancial or other support to Local 810, or to any labororganization.WE WILL NOT tell our employees in the above-described unit that we will not employ them unless theygive up their membership in or support of Local 455.299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT tell our employees that we have ceasedto recognize or bargain with Local 455.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in the National Labor Relations Act.WE WILL NOT withdraw or withhold authorizationfrom the Independent Association of Steel Fabricators,Inc., to bargain collectively on our behalf with Local455 or to execute and administer any agreementreached on our behalf with Local 455.WE WILL NOT fail or refuse to sign or give effect tothe collective-bargaining agreement dated January 23,1976, between Local 455 and certain members of theAssociation.WE WILL NOT recognize Local 810 as the bargainingrepresentative of our employees in the above-describedunit unless and until Local 810 is certified by theNational Labor Relations Board as the exclusiverepresentative of such employees.WE WILL NOT give further effect to the collective-bargaining agreement with Local 810 which we signedon January 28, 1976, or to any modification, extension,supplement or renewal of the agreement, or to anysuperseding contracts with Local 810, unless and untilLocal 810 is certified by the National Labor RealtionsBoard.WE WILL NOT fail or refuse to offer to all ouremployees who engaged in a concerted work stoppageand strike commencing on or about July 1, 1975,immediate and full reinstatement to their former orequivalent jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment,without prejudice to their seniority or other rights andprivileges.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the aforesaid Association,exclusive of all office clerical employees, superinten-dents and all supervisors as defined in Section 2(11) ofthe Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment.WE WILL sign and give effect to the collective-bargaining agreement dated January 23, 1976, betweenLocal 455 and certain Employer-members of theAssociation.WE WILL offer to all our employees who engaged in aconcerted work stoppage and strike commencing on orabout July 1, 1975, immediate and full reinstatement totheir former jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment with-out prejudice to their seniority or other rights andprivileges.WE WILL pay to our employees all the wages theywould have earned if we had reinstated them to theirformer or substantially equivalent jobs when they orLocal 455, on their behalf, made an unconditional offerto us to return to work.MASTER IRON CRAFT CORP.APPENDIX ONOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive collective-bar-gaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the Independent Associationof Steel Fabricators, Inc., exclusive of office clericalemployees, superintendents and all supervisors asdefined in Section 2(11) of the Act, with regard togrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.WE WILL NOT discourage membership in Local 455or encourage membership in Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local 810,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization, by discriminating inregard to hire or tenure of employment or any otherterm or condition of employment.WE WILL NOT in any manner assist or contributefinancial or other support to Local 810, or to any labororganization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in the National Labor Relations Act.WE WILL NOT withdraw or withhold authorizationfrom the Independent Association of Steel Fabricators,Inc., to bargain collectively on our behalf with Local455 or to execute and administer any agreementreached on our behalf with Local 455.WE WILL NOT fail or refuse to sign or give effect tothe collective-bargaining agreement dated January 23,1976, between Local 455 and certain members of theAssociation.WE WILL NOT recognize Local 810 as the bargainingrepresentative of our employees in the unit above-described unless and until Local 810 is certified by theNational Labor Relations Board as the exclusivebargaining representative of such employees.WE WILL NOT give further effect to our collective-bargaining agreement with Local 810 signed by us onDecember 22, 1975, or to any modification, extension,supplement or renewal of that agreement, unless anduntil Local 810 is certified by the National LaborRelations Board.WE WILL NOT fail or refuse to offer to all ouremployees who engaged in a concerted work stoppageand strike commencing on or about July 1, 1975,immediate and full reinstatement to their former orequivalent jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment,300 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.without prejudice to their seniority or other rights andprivileges.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the aforesaid Association,exclusive of all office clerical employees, superinten-dents, and all supervisors as defined in Section 2(11) ofthe Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment or otherconditions of employment.WE WILL sign and give effect to the collective-bargaining agreement dated January 23, 1976, betweenLocal 455 and certain Employer-members of theAssociation.WE WILL offer to all our employees who engaged in aconcerted work stoppage and strike commencing on orabout July 1, 1975, immediate and full reinstatement totheir former jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment with-out prejudice to their seniority or other rights andprivileges.WE WILL pay to our employees all the wages theywould have earned if we had reinstated them to theirformer or substantially equivalent jobs when they orLocal 455, on their behalf, made an unconditional offerto us to return to work.MELTO METAL PRODUCTSCo., INC.ROMAN IRON WORKS, INC.APPENDIX QNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive collective-bar-gaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the Independent Associationof Steel Fabricators, Inc., exclusive of office clericalemployees, superintendents and all supervisors asdefined in Section 2(11) of the Act, with regard togrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.WE WILL NOT discourage membership in Local 455or encourage membership in Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local 810,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization, by discriminating inregard to hire or tenure of employment or any otherterm or condition of employment.WE WILL NOT in any manner assist or contributefinancial or other support to Local 810, or to any labororganization.WE WILL NOT urge or solicit our employees in theunit described above to join Local 810 or to give uptheir membership in, or support of, Local 455.WE WILL NOT threaten to close our business unlessour employees in the unit described above give up theirmembership in and support of Local 455 or join Local810.WE WILL NOT tell our employees that we will neversign a contract with Local 455.WE WILL NOT offer our employees, in the unitdescribed above, improvements in their working condi-tions in order to induce these employees to support andjoin Local 810 or to give up their membership in, orsupport of, Local 455.WE WILL NOT threaten our employees, as describedabove, that we will fire them or take any other actiondetrimental to them in order to induce them to supportor join Local 810 or to give up their membership in, orsupport of, Local 455.WE WILL NOT urge or encourage our employees to goto the offices of Local 810, or offer to take them to theoffices of Local 810, or take them to the Local 810offices, or to remain with our employees in the Local810 offices and participate with agents of Local 810 inasking our said employees to join or support that union.WE WILL NOT discourage memberhip in Local 810 byfiring or in any other way discriminating against ouremployees in regard to hiring, laying off, or any otherterm or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in the National Labor Relations Act.WE WILL NOT withdraw or withhold authorizationfrom the Independent Association of Steel Fabricators,Inc., to bargain collectively on our behalf with Local455 or to execute and administer any agreementreached on our behalf with Local 455.WE WILL NOT fail or refuse to sign or give effect tothe collective-bargaining agreement dated January 23,1976, between Local 455 and certain members of theAssociation.WE WILL NOT fail or refuse to offer to all ouremployees who engaged in a concerted work stoppageand strike commencing on or about July 1, 1976,immediate and full reinstatement to their former orequivalent jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment,without prejudice to their seniority or other rights andprivileges.WE WILL NOT recognize Local 810 as the bargainingrepresentative of our employees in the unit describedabove unless and until Local 810 has been certified assuch representative by the National Labor RelationsBoard.WE WILL NOT give further effect to the collective-bargaining agreement with Local 810 which we signed301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon January 6, 1976, or to any modification, extension,supplement or renewal of that agreement, or to anysuperseding contracts with Local 810, unless and untilthat union has been certified by the National LaborRelations Board.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the aforesaid Association,exclusive of all office clerical employees, superinten-dents and all supervisors as defined in Section 2(11) ofthe Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment.WE WILL sign and give effect to the collective-bargaining agreement dated January 23, 1976, betweenLocal 455 and certain Employer-members of theAssociation.WE WILL offer to Michael Frenna immediate and fullreinstatement to his former or substantially equivalentjob without prejudice to his seniority or other rightsand privileges, and we will pay him for any loss ofwages he has suffered because of our discriminationagainst him, such payment to be made with interest.WE WILL offer to all our employees who engaged in aconcerted work stoppage and strike commencing on orabout July 1, 1975, immediate and full reinstatement totheir former jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment with-out prejudice to their seniority or other rights andprivileges.WE WILL pay to our employees all the wages theywould have earned if we had reinstated them to theirformer or substantially equivalent jobs when they orLocal 455, on their behalf, made an unconditional offerto us to return to work.WE WILL reimburse all our present and formeremployees for any initiation fees, dues, or any assess-ments of any nature they may have paid to Local 810pursuant to the terms of our unlawful contract withLocal 810, with interest at the rate of 6 percent perannum, computed from the dates the said moneys werepaid to Local 810.LONG ISLAND STEELPRODUCTS CO., INC.APPENDIX RNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withShopmen's Local Union No. 455, International Associ-ation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive collective-bar-gaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the Independent Associationof Steel Fabricators, Inc., exclusive of office clericalemployees, superintendents and all supervisors asdefined in Section 2(11) of the Act, with regard togrievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.WE WILL NOT discourage membership in Local 455or encourage membership in Steel, Metals, Alloys andHardware Fabricators and Warehousemen, Local 810,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization, by discriminating inregard to hire or tenure of employment or any otherterm or condition of employment.WE WILL NOT in any manner assist or contributefinancial or other support to Local 810, or to any labororganization.WE WILL NOT warn or direct our employees, in theunit described above, not to join or remain members ofLocal 455 or to stop giving assistance to or supportingLocal 455.WE WILL NOT threaten to fire our employees if theyjoin or remain members of, or support or assist Local455.WE WILL NOT warn or advise our employees, or theemployees of any other employer, that we will neversign a contract with Local 455, or that we will close ourplant before we will sign a contract with Local 455.WE WILL NOT urge or encourage our employees to goto the offices of Local 810, nor will we offer to transportthem to the Local 810 offices.WE WILL NOT urge or ask our employees to joinLocal 810 or threaten to fire them if they do not do so.WE WILL NOT promise our employees improvementsin their working conditions in order to induce them togive up their membership in, or support of, Local 455and to join and support Local 810.WE WILL NOT discourage membership in Local 455or encourage membership in Local 810 by firing orotherwise discriminating against our employees withregard to hire, retention of jobs, layoffs, or any otherterm or condition of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in the National Labor Relations Act.WE WILL NOT withdraw or withhold authorizationfrom the Independent Association of Steel Fabricators,Inc., to bargain collectively on our behalf with Local455 or to execute and administer any agreementreached on our behalf with Local 455.WE WILL NOT fail or refuse to sign or give effect tothe collective-bargaining agreement dated January 23,1976, between Local 455 and certain members of theAssociation.WE WILL NOT fail or refuse to offer to all ouremployees who engaged in a concerted work stoppageand strike commencing on or about July 1, 1975,immediate and full reinstatement to their former orequivalent jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment,302 INDEPENDENT ASSN. OF STEEL FABRICATORS, ET AL.without prejudice to their seniority or other rights andprivileges.WE WILL NOT recognize Local 810 as the bargainingrepresentative of our employees, in the unit describedabove, unless and until Local 810 has been certified assuch representative by the National Labor RelationsBoard.WE WILL NOT give further effect to the collective-bargaining agreements with Local 810 which we signedon November 20, 1975, or to any modification,extension, supplement, or renewal of that agreement, orto any superseding contracts with Local 810, unless anduntil that union has been certified by the NationalLabor Relations Board.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative of our employees in a unitconsisting of all production and maintenance employ-ees, including plant clerical employees, employed bythe Employer-members of the aforesaid Association,exclusive of all office clerical employees, superinten-dents and all supervisors as defined in Section 2(11) ofthe Act, with regard to grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment.WE WILL sign and give effect to the collective-bargaining agreement dated January 23, 1976, betweenLocal 455 and certain Employer-members of theAssociation.WE WILL offer to Joseph Matzel, Adam Gontorski,and Stanley Sieminski immediate and full reinstate-ment to their former or substantially equivalent jobswithout prejudice to their seniority or other rights andprivileges, and we will pay them for any loss of wagesthey may have suffered because of our discriminationagainst them, such payment to be made withoutinterest.WE WILL offer to all our employees who engaged in aconcerted work stoppage and strike commencing on orabout July 1, 1975, immediate and full reinstatement totheir former jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment with-out prejudice to their seniority or other rights andprivileges.WE WILL pay to our employees all the wages theywould have earned if we had reinstated them to theirformer or substantially equivalent jobs when they orLocal 455, on their behalf, made an unconditional offerto us to return to work.WE WILL reimburse all our present and formeremployees for any initiation fees, dues, or any assess-ments of any nature they may have paid to Local 810pursuant to the terms of our unlawful contract withLocal 810, with interest at the rate of 6 percent perannum, computed from the dates the said moneys werepaid to Local 810.GREENPOINT ORNAMENTALAND STRUCTURAL IRONWORKS, INC.APPENDIX SNOTICE To MEMBERSPOSTED BY ORDER OF TIHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to inflict physical harm onemployees of any Employer-member of IndependentAssociation of Steel Fabricators, Inc., to induce thesaid employees not to cross our picket lines at theplants, yards, or facilities of any of the said Employers.WE WILL NOT picket at any of the above Employers'plants, yards, or facilities in such a manner as to blockingress into or egress out of those places in order toprevent employees of the said Employers from crossingour picket lines.WE WILL NOT coercively take photographs ofemployees of Employer-members of the said Associa-tion in order to induce the employees not to cross ourpicket lines.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of their rights guaranteedthem by the National Labor Relations Act.SHOPMEN'S LOCAL UNIONNo. 455, INTERNATIONALASSOCIATION OF BRIDGE,STRUCTURAL ANDORNAMENTAL IRONWORKERS, AFL-CIOAPPENDIX TNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize or bargain withLocal 455 as the exclusive collective-bargaining repre-sentative of the employees of the Respondent-Employ-ers in a unit consisting of all production and mainte-nance employees, including plant clerical employees,employed by the Employer-members of the Respon-dent-Association, exclusive of office clerical employees,superintendents and all supervisors as defined inSection 2(11) of the Act, with regard to grievances,labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment.WE WILL NOT discourage membership in Local 455or encourage membership in Local 810, or in any otherlabor organization, by discriminating in regard to hireor tenure of employment or any other term or conditionof employment.WE WILL NOT in any other manner assist orcontribute financial or other support to Local 810, orany other labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the Act.WE WILL NOT withdraw or withhold authorizationfrom the Respondent-Association to bargain collective-303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDly with Local 455 and to execute and administer anagreement on their behalf with Local 455.WE WILL NOT fail or refuse to sign or to give effect tothe collective-bargaining agreement dated January 23,1976, by Local 455 and certain Employer-members ofthe Association.WE WILL NOT fail or refuse to offer to all ouremployees who engaged in a concerted work stoppageand a strike commencing on or about July 1, 1975,immediate and full reinstatement to their former jobsor, if their jobs no longer exist, to substantiallyequivalent positions of employment, without prejudiceto their seniority or other rights and privileges.WE WILL NOT offer to transport our employees to theoffices of Local 810, transport employees to the officeof Local 810 or remain present or participate when ouremployees are asked to join or support Local 810 byagents of Local 810.WE WILL NOT threaten our employees with plantclosure and other reprisals unless they abandon Local455 and join or support Local 810.WE WILL NOT urge or encourage our employees tosupport or join Local 810 or to abandon Local 455.WE WILL recognize and bargain collectively withLocal 455, upon request, as the exclusive collective-bargaining representative in a unit consisting of allproduction and maintenance employees, includingplant clerical employees, employed by the Employer-members of the Respondent-Association, exclusive ofall office clerical employees, superintendents, and allsupervisors as defined in Section 2(1 ) of the Act, withregard to grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions ofemployment.WE WILL sign and give effect to the collective-bargaining agreement dated January 23, 1976, betweenLocal 455 and certain Employer-members of theRespondent-Association.WE WILL offer to all our employees who engaged in aconcerted work stoppage and strike, commencing on orabout July 1, 1975, immediate and full reinstatement totheir former jobs or, if their jobs no longer exist, tosubstantially equivalent positions of employment,without prejudice to their seniority or other rights andprivileges.WE WILL pay to our employees all wages they wouldhave earned if we had reinstated them to their formeror substantially equivalent jobs when they or Local 455,on their behalf, made an unconditional offer to us toreturn to work.G. ZAFFtNo AND SONS, INC.304